Exhibit 10.1
 
EXCLUSIVE LICENSE AGREEMENT
 
This Exclusive License Agreement (this “Agreement”) is made and entered into
effective as of September 29, 2011 (the “Effective Date”) between, on the one
hand, Intellect Neurosciences, Inc., a corporation organized under the laws of
Delaware (“Intellect Neurosciences”) and Intellect USA, Inc., a corporation
organized under the laws of Delaware (“Intellect USA” and, collectively with
Intellect Neurosciences, “INS”), and, on the other hand, ViroPharma
Incorporated, a corporation organized under the laws of Delaware
(“ViroPharma”).  INS and ViroPharma are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, INS owns or controls certain information, data and intellectual
property relating to a chemical compound known as OX1;
 
WHEREAS, ViroPharma desires to develop and commercialize one or more products
relating to such data and intellectual property;
 
WHEREAS, INS desires to grant certain licenses to ViroPharma, and ViroPharma
desires to obtain certain licenses from INS, to develop and commercialize one or
more such products in accordance with the terms and conditions of this
Agreement; and
 
WHEREAS, the Parties acknowledge and agree that INS currently has and will have
development and commercialization programs, including, but not limited to, with
respect to Alzheimer’s Disease, that are unrelated to this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants of the Parties contained herein, the Parties, intending
to be legally bound, do hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
 
1.1           “Academic Indemnitees” has the meaning set forth in Section
11.1.2.
 
1.2           “Academic License” means the Amended and Restated License
Agreement, effective as of September 29, 2011, by and among NYU, SAMSF and
Intellect USA, Inc.
 
1.3           “Academic Losses” has the meaning set forth in Section 11.1.2.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           “Acceptance” means, with respect to an NDA, the occurrence of the
earlier of:  (a) the expiration of the period specified in applicable
regulations for any notice by the FDA that such NDA will not be accepted for
review, without ViroPharma or one of its Affiliates having received such notice
from the applicable Regulatory Authority; or (b) the receipt by ViroPharma or
one of its Affiliates from the applicable Regulatory Authority that the NDA will
be accepted for review, provided that in any case, if no such period for
acceptance is provided for in the applicable regulations, then the NDA shall be
deemed “accepted” on the date such NDA was submitted.
 
1.5           “Acquisition” with respect to a Party, means a merger, acquisition
(whether of all of the stock or all or substantially all of the assets of a
Person or any operating or business division of a Person) or similar transaction
by or with the Party, other than a Change in Control of the Party.
 
1.6           “Affiliate” means, with respect to a Party, licensee or
sublicensee, any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party, licensee or sublicensee, as the case may be.  For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” as used with respect to a Person (including a
Party, licensee or sublicensee) means (a) the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of such Person (including a Party, licensee or sublicensee), whether
through the ownership of voting securities, by contract relating to voting
rights or corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person (including a Party, licensee or sublicensee).
 
1.7           “Agreement” has the meaning set forth in the Preamble.
 
1.8           “***” means (a) the ***, other than *** and ***, and also (b) the
*** in ***, and includes the ***.
 
1.9           “Applicable Law” means applicable laws, rules and regulations,
including but not limited to any rules, regulations, guidelines or other
requirements of any Regulatory Authority, that may be in effect from time to
time.
 
1.10           “Asset Transfer Agreement” has the meaning set forth in
Section 10.3.6.
 
1.11           “Board of Directors” has the meaning set forth in Section 1.18.1.
 
1.12           “Breaching Party” has the meaning set forth in Section 12.2.
 
1.13           “Business Day” means a day other than a Saturday, Sunday or a day
on which banking institutions in New York, New York are required or permitted by
law to remain closed.
 
 
2

--------------------------------------------------------------------------------

 
 
1.14           “Calendar Quarter” means each successive period of three
(3) calendar months commencing on January 1, April 1, July 1 and October 1.
 
1.15           “Calendar Year” means each successive period of twelve
(12) calendar months commencing on January 1 and ending on December 31.
 
1.16           “***” has the meaning set forth in Section 10.3.12.
 
1.17           “***” has the meaning set forth in Section 10.3.12.
 
1.18           “Change in Control,” with respect to a Party, shall be deemed to
have occurred if any of the following occurs after the Effective Date:
 
1.18.1.  any “person” or “group” (as such terms are defined below) (a) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
such Party then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) of such Party
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of such Party or (b) has the power, directly
or indirectly, to elect a majority of the members of the Party’s board of
directors or similar governing body (“Board of Directors”); or
 
1.18.2.  such Party enters into a merger, consolidation or similar transaction
with another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of
the Board of Directors of such Party immediately prior to such transaction
constitute less than a majority of the members of the Board of Directors of such
Party or such surviving Person immediately following such transaction or (b) the
Persons that beneficially owned, directly or indirectly, the shares of Voting
Stock of such Party immediately prior to such transaction cease to beneficially
own, directly or indirectly, shares of Voting Stock of such Party representing
at least a majority of the total voting power of all outstanding classes of
Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or
 
1.18.3.  such Party sells or transfers to any Third Party, in one or more
related transactions, properties or assets representing all or substantially all
of such Party’s consolidated total assets; or
 
1.18.4.  the holders of capital stock of such Party approve a plan or proposal
for the liquidation or dissolution of such Party.
 
For the purpose of this definition of Change in Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act, (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act, and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”
 
 
3

--------------------------------------------------------------------------------

 
 
1.19           “Clinical Data” means all Information with respect to the
Licensed Products made, collected or otherwise generated under or in connection
with the Clinical Trials for the Licensed Products, including any data, reports
and results with respect thereto.
 
1.20           “Clinical Trial” means a Phase I Clinical Trial, Phase II
Clinical Trial, Phase III Clinical Trial, Phase IV Clinical Trial or Phase V
Clinical Trial and such other tests and studies in humans that are required by
Applicable Law to obtain or maintain Regulatory Authorization of a Licensed
Product, and “Clinical Trials” means all of the foregoing clinical trials.
 
1.21           “Commercialization” means any and all activities (whether before
or after Regulatory Authorization) directed to the marketing, detailing and
promotion of the Licensed Products after Regulatory Authorization for commercial
sale has been obtained, and shall include marketing, promoting, detailing,
marketing research, Manufacturing, distributing, offering to commercially sell
and commercially selling the Licensed Products, importing, exporting or
transporting the Licensed Products for commercial sale and regulatory affairs
with respect to the foregoing.  When used as a verb, “Commercializing” means
engaging in Commercialization and “Commercialize” and “Commercialized” shall
have corresponding meanings.
 
1.22           “Commercially Reasonable Efforts” means, with respect to the
research, Development, Commercialization or other Exploitation of a particular
Licensed Product, the efforts and resources commonly used in the research-based
pharmaceutical industry for products with similar commercial and scientific
potential, taking into account all relevant factors including, as applicable and
without limitation, stage of development, mechanism of action, efficacy and
safety relative to competitive products in the marketplace, actual or
anticipated Regulatory Authority approved labeling, the nature and extent of
market exclusivity (including patent coverage and regulatory exclusivity), cost
and likelihood of obtaining Commercialization Regulatory Approval, and actual or
projected profitability, in all cases, as applicable, on a market-by-market and
indication-by-indication basis for a particular Licensed Product.
 
1.23           “Competitor” means any Person that derives a material portion of
its revenues from *** or *** intended for ***, which ***, in the case of *** or
***, are the subject of *** for *** and, in the case of *** or *** and ***,
which are directly competitive in *** or *** with *** or *** or *** from which
***, and, in the *** or ***, for which *** has *** or *** in the ***.
 
1.24           “Confidential Information” has the meaning set forth in
Section 9.1.
 
 
4

--------------------------------------------------------------------------------

 
 
1.25           “Control” means, with respect to any item of Information,
Regulatory Documentation, Patent, Trademark or other intellectual property
right, possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of any license and
other grants hereunder), to assign or grant a license, sublicense or other right
to or under such Information, Regulatory Documentation, Patent, Trademark or
other intellectual property right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party, including the
Academic License.  With respect to any intellectual property rights owned by a
Third Party and Controlled under the terms of a license or other agreement, a
Party will be deemed to Control such intellectual property rights solely to the
extent that the applicable agreement remains in effect and permits such Control,
and the grant of rights in such intellectual property is conditioned on the
acceptance by the Party granted such rights of any undertaking or obligations
established by the applicable license or other agreement.
 
1.26           “Data Exclusivity” means a marketing or data exclusivity right
conferred as a result of (a) designation as a drug for rare diseases or
conditions under Sections 525 et seq. of the FDC Act, (b) an exclusive right to
sell under an NDA pursuant to Section 505(j)(5)(F)(ii), (iii) and (iv) or
505(c)(3)(E)(ii), (iii) and (iv) of the FDC Act or any relevant subsequent
legislation, rules or regulations, (c) the exclusive right granted by the FDA
upon completion of pediatric studies requested by the FDA under Section 505A of
the FDC Act, (d) Article 10 of EU Directive 2001/83/EC and/or Article 3(3) of EU
Regulation 726/2004/EC or (e) EU Regulations 141/2000/EC and/or 847/2000/EC, as
applicable, or any equivalent or similar rights in the Territory, successor
legislations of any of the foregoing or subsequent legislation that has the
effect of extending marketing or data exclusivity right to a pharmaceutical
product.
 
1.27           “Development” means all activities related to pre-clinical and
clinical testing, test method development and stability testing, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, Clinical Trials, including
Manufacturing in support thereof, statistical analysis and report writing, the
preparation and submission of Regulatory Documentation, regulatory affairs with
respect to the foregoing and all other activities necessary or reasonably useful
or otherwise requested or required by a Regulatory Authority as a condition or
in support of obtaining, maintaining or modifying a Regulatory
Authorization.  When used as a verb, “Develop” means to engage in Development.
 
1.28           “Dispute” has the meaning set forth in Section 13.7.1.
 
1.29           “EU” means the European Union, as its membership may be altered
from time to time, and any successor thereto.  As of the Effective Date, the
member countries of the EU are Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom.
 
 
5

--------------------------------------------------------------------------------

 
 
1.30           “Exploit” means to make, have made, import, use, sell or offer
for sale, including to research, Develop, Commercialize, register, Manufacture,
have Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of, and “Exploitation” means the act of Exploiting a product or process.
 
1.31           “FDA” means the United States Food and Drug Administration, and
any successor agency thereto.
 
1.32           “FDC Act” means the  Federal Food, Drug, and Cosmetic Act, as
amended.
 
1.33           “Field” means all use of Licensed Products in humans and animals,
including (a) all indications of Licensed Products for the diagnosis, treatment,
management or prevention of any disease or condition in humans or animals and
(b) all consumption of Licensed Products by humans or animals (including by way
of *** or ***).
 
1.34           “First Commercial Sale” means, with respect to a Licensed Product
and country, the first sale for use of such Licensed Product in such country
after any and all Regulatory Authorizations necessary for commercial sale of
such Licensed Product in such country have been obtained.
 
1.35           “GAAP” means United States generally accepted accounting
principles consistently applied.
 
1.36           “Good Manufacturing Practice” or “GMP” means the current good
manufacturing practices applicable from time to time to the manufacturing of a
Licensed Product or any intermediate thereof pursuant to Applicable Law.
 
1.37           “Hatch-Waxman Act” means the Drug Price Competition and Patent
Term Restoration Act of 1984, as amended.
 
1.38           “Improvements” means any and all Information and inventions that
are conceived, discovered, developed or otherwise made by or on behalf of a
Party or the Parties in connection with the work conducted under or in
connection with this Agreement, whether patentable or not.
 
1.39           “IND” means an investigational new drug application as defined in
the FDC Act, and the regulations promulgated thereunder, submitted to the FDA
for authorization to commence Clinical Trials or its equivalent in other
countries or regulatory jurisdictions.
 
1.40           “Indemnification Claim Notice” has the meaning set forth in
Section 11.3.
 
1.41           “Indemnified Party” has the meaning set forth in Section 11.3.
 
 
6

--------------------------------------------------------------------------------

 
 
1.42           “Information” means all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, expressed ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including:  biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information, including study
designs and protocols; assays and biological methodology (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form known as of the Effective Date or hereafter developed.
 
1.43           “Initial Regulatory Authorization” of a Licensed Product for an
indication means (a) with respect to the United States, the approval by the FDA
and, (b) with respect to a country or jurisdiction other than the United States,
the approval by the applicable Regulatory Authorities of the NDA with respect to
such Licensed Product for such indication in the applicable regulatory
jurisdiction.
 
1.44           “Initiate” means, with respect to a Clinical Trial, the first
date that a subject or patient is dosed in such Clinical Trial.
 
1.45           “INS” has the meaning set forth in the Preamble.
 
1.46           “INS Know-How” means all Information Controlled by INS or any of
its Affiliates as of the Effective Date or at any time during the term of this
Agreement to the extent such Information or any portion thereof could be
considered infringed or misappropriated by the practice of the OX1 Technology,
absent the license granted herein whether or not patented or patentable, but
excluding any Information to the extent covered or claimed by published INS
Patents.
 
1.47           “INS Patents” means all of the Patents that are Controlled by INS
or any of its Affiliates as of the Effective Date or at any time during the term
of this Agreement to the extent such Patents include one or more Valid Claims
which would be infringed by the practice of the OX1 Technology, absent the
license granted herein.  Without limitation of the foregoing, the INS Patents
shall include those Patents listed on Schedule 1.47, and any substitutions,
divisions, continuations, continuations-in-part, reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates, and any international or foreign equivalent of any
Patent listed in such Schedule.
 
1.48           “INS Technology” means the INS Know-How and the INS Patents.
 
1.49           “Invoiced Sales” has the meaning set forth in Section 1.57.
 
 
7

--------------------------------------------------------------------------------

 
 
1.50           “Knowledge” means the good faith understanding of any vice
president, any senior vice president, or the president or chief executive
officer of a Party of the facts and information then in such individual’s
possession and, *** and ***, after due inquiry.
 
1.51           “Labeling” means, with respect to a Licensed Product and country
or regulatory jurisdiction, (a) the Regulatory Authority-approved full
prescribing information for such Licensed Product for such country, including
any required patient information and (b) all labels and other written, printed
or graphic matter upon a container, wrapper or otherwise, including any package
insert, utilized with or for the marketing, sale or other Commercialization of
such Licensed Product in such country.
 
1.52           “Licensed Product” means any form or dosage of pharmaceutical,
biological or other composition or preparation in finished form labeled and
packaged for sale by prescription, over-the-counter, as ***, as *** or by any
other method that (a) contains OX1 (including a product that contains OX1
together with one or more other ingredients (which may be either combined in a
single formulation or bundled with separate formulations but sold as one
product)); and (b) the Development, Manufacture, Commercialization, or
Exploitation of which utilizes or practices the OX1 Technology or any portion
thereof.
 
1.53           “Listed Orphan Indication(s)” means each and any of the
following: ***, and ***.
 
1.54           “Losses” has the meaning set forth in Section 11.1.1.
 
1.55           “Manufacture” and “Manufacturing” means all activities related to
the production, manufacture, processing, formulation, filling, finishing,
packaging, labeling, shipping, handling, holding, storage and warehousing of a
Licensed Product or any intermediate thereof, including process development,
process qualification and validation, scale-up, pre-clinical, clinical and
commercial manufacture and analytic development, product characterization,
stability testing, quality assurance and quality control.
 
1.56           “Mindset (USA)” has the meaning set forth in Section 10.3.6.
 
1.57           “NDA” means a new drug application as defined in the FDC Act, and
the regulations promulgated thereunder, or any corresponding application for
Regulatory Authorization in a country or jurisdiction other than the United
States.
 
1.58           “Net Sales” shall mean, for any period, the gross amount invoiced
by ViroPharma, its Sublicensees or any of its or their respective Affiliates for
the sale or transfer of Licensed Products (the “Invoiced Sales”), less
deductions for:  (a) normal and customary trade, quantity and cash discounts,
credits, and sales returns and allowances, including (i) those granted on
account of price adjustments, billing errors, rejected goods, damaged goods and
returns, (ii) administrative and other fees and reimbursements and similar
payments actually made to wholesalers and other distributors, buying groups,
pharmacy benefit management organizations, health care insurance carriers and
other customers or institutions in connection with the sale of Licensed
Products, (iii) allowances, rebates and fees incurred on the sale of Licensed
Product, and (iv) chargebacks; (b) freight, postage, shipping and insurance
expenses to the extent that such items are incurred on the sale of Licensed
Product; (c) customs and excise duties and other duties related to the sales to
the extent that such items are incurred on the sale of Licensed Product;
(d) rebates and similar adjustments made with respect to sales paid for by any
governmental or regulatory authority; (e) sales and other taxes and duties
directly related to the sale or delivery of Licensed Product(s) (but not
including taxes assessed against the income derived from such sale); (f) any
other similar and customary deductions that are substantially similar to any of
the foregoing; and (g)  any such invoiced amounts that are not collected by
ViroPharma, its Sublicensees or any of its or their respective Affiliates;
provided that such uncollected amount shall not exceed two percent (2%) of the
invoiced amounts, less deductions under clauses (a) through (f)
above.  Deductions pursuant to clause (g) above shall be taken in the Calendar
Quarter in which the bad debt was recorded.  For purposes of determining Net
Sales, a Licensed Product shall be deemed to be sold when invoiced and a “sale”
shall not include transfers or dispositions of such Licensed Product for use in
any pre-clinical experiment, research or in any Clinical Trial or as samples, in
each case, without charge or for a de minimis charge.  ViroPharma’s, any of its
Sublicensee’s or its or their respective Affiliate’s transfer of Licensed
Product to an Affiliate or Sublicensee shall not result in any Net Sales, unless
such Licensed Product is used by such Affiliate or Sublicensee in the course of
its commercial activities.
 
 
8

--------------------------------------------------------------------------------

 
 
1.59           “NYU” means New York University.
 
1.60           “Orphan Indication” means (a) a disease or condition that affects
fewer than 200,000 people in the United States or, if the drug is a vaccine,
diagnostic drug, or preventive drug, the persons to whom the drug will be
administered in the United States are fewer than 200,000 per year or (b) a
disease or condition that meets the applicable requirements of other Regulatory
Authorities.
 
1.61           “OX1” means: (a) 3-(3-indolyl) propionic acid or more commonly
indole-3-propionic acid or 3-IPA, including but not restricted to *** and ***,
and ***; and (b) ***.
 
1.62           “OX1 Technology” means (a) all chemical forms, compositions and
methods of making OX1, and/or (b) all methods for the diagnosis, prevention
and/or treatment of diseases and conditions, which methods employ OX1.
 
1.63           “Party” and “Parties” has the meaning set forth in the Preamble.
 
1.64           “Patents” means (a) all national, regional and international
patents and patent applications, including provisional patent applications,
(b) all patent applications filed which are entitled to claim priority from such
patents, patent applications or provisional applications, including divisionals,
continuations, continuations-in-part (other than with respect to new subject
matter that would not otherwise be covered in this Agreement), provisionals,
converted provisionals and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, and (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)).
 
 
9

--------------------------------------------------------------------------------

 
 
1.65           “Payments” has the meaning set forth in Section 6.4.1.
 
1.66           “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.
 
1.67           “Phase I Clinical Trial” means a human clinical trial of a
Licensed Product, the principal purpose of which is a preliminary determination
of safety in healthy individuals or patients.  A Phase I Clinical Trial shall be
deemed to have commenced when the first patient in such study has been dosed.
 
1.68           “Phase II Clinical Trial” means a human clinical trial of a
Licensed Product, the principal purpose of which is an initial determination of
safety and efficacy in the target patient population.  A Phase II Clinical Trial
shall be deemed to have commenced when the first patient in such study has been
dosed.
 
1.69           “Phase III Clinical Trial” means a human clinical trial of a
Licensed Product the purpose of which is to establish the safety and efficacy of
the Licensed Product for its intended use in the patient population for which it
is intended and to serve as the basis for Regulatory Authorization.  A Phase III
Clinical Trial shall be deemed to have commenced when the first patient in such
study has been dosed.
 
1.70           “Phase IV Clinical Trial” means a post-registration human
clinical trial conducted in any country or countries and required as a condition
to, or for the maintenance of, any Regulatory Authorization for a Licensed
Product.
 
1.71           “Phase V Clinical Trial” means a post-registration human clinical
trial conducted in any country or countries and not required as a condition to,
or for the maintenance of, any Regulatory Authorization for a Licensed Product
in the Territory.  For avoidance of doubt, such Phase V Clinical Trials are
commonly referred to as “marketing” Clinical Trials.
 
1.72           “Product Trademarks” means, with respect to a Licensed Product,
the Trademark(s) for such Licensed Product used by ViroPharma or its Affiliates
or its or their respective Sublicensees on or in connection with such Licensed
Product (but excluding any ViroPharma corporate name or similar designation) and
any registrations thereof or any pending applications relating thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
1.73           “Recalls” has the meaning set forth in Section 8.2.
 
1.74           “Regulatory Authority” means any supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entity, including FDA, and
notified authority regulating or otherwise exercising authority with respect to
the Exploitation (including the determination of pricing/reimbursement) of
Licensed Products in any country or other jurisdiction.
 
1.75           “Regulatory Authorization” means, with respect to a Licensed
Product and country or regulatory jurisdiction, any and all approvals,
registrations, certificates, licenses or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market or otherwise
Commercialize such Licensed Product in such country or regulatory jurisdiction,
including, where applicable: (a) pricing or reimbursement approval in such
country or regulatory jurisdiction; (b) pre- and post-approval manufacturing and
marketing authorizations (including any prerequisite marketing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses.
 
1.76           “Regulatory Documentation” means, with respect to any Licensed
Product, all applications, registrations, licenses, authorizations and
approvals, all correspondence submitted to or received from the Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority), and all supporting documents and
all Clinical Trials and tests, in each case, relating to the Licensed Product,
and all data contained in any of the foregoing, including promotion documents,
Clinical Data, period safety update reports, adverse event files and complaint
files, Manufacturing records (including any chemistry, manufacturing or control
data) and, if applicable, any updates or supplements to any of the foregoing.
 
1.77           “SAMSF” means the South Alabama Medical Science Foundation.
 
1.78           “Sublicensee” means a Person, other than an Affiliate, that is
granted a sublicense by ViroPharma under the license grants in Section 2.1, as
provided in Section 2.2.
 
1.79           “Territory” means the entire world.
 
1.80           “Third Party” means any Person other than INS, ViroPharma and
their respective Affiliates.
 
1.81           “Third Party Claims” has the meaning set forth in Section 11.1.1.
 
1.82           “Trademark” shall include any word, name, symbol, color,
designation or device or any combination thereof, including any trademark, trade
dress, brand mark, service mark, trade name, brand name, logo or business
symbol, whether or not registered.
 
 
11

--------------------------------------------------------------------------------

 
 
1.83           “United States” means the United States of America, its
territories and possessions (including the District of Columbia and Puerto
Rico).
 
1.84           “Valid Claim” means, with respect to a particular country,
(a) any claim of an issued and unexpired Patent in such country that (i) has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction, which decision is unappealable
or unappealed within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise in such country; or (b) a claim contained in
a pending Patent application that was filed prior to the Effective Date and is
being prosecuted in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or re-filing of the application, provided that
such prosecution has not been ongoing for more than *** from the date such
Patent application was filed.
 
1.85           “VAT” has the meaning set forth in Section 6.4.2.
 
1.86           “ViroPharma” has the meaning set forth in the Preamble.
 
1.87           “ViroPharma Improvements” has the meaning set forth in
Section 7.1.2.
 
1.88           “ViroPharma Know-How” means all Information (including ViroPharma
Improvements and Clinical Data) Controlled by or on behalf of ViroPharma, its
Sublicensees or any of its or their respective Affiliates as of the Effective
Date or at any time during the term of this Agreement that is used by or on
behalf of ViroPharma, its Sublicensees or any of its or their respective
Affiliates, pursuant to this Agreement, in the development, commercialization or
other Exploitation of Licensed Products, to the extent necessary or useful in
the Exploitation of Licensed Products, whether or not patented or patentable.
 
1.89           “ViroPharma Patents” means any Patent that claims or covers
(a) any ViroPharma Improvement or (b) any other Improvement that is conceived or
reduced to practice, or that is otherwise Controlled (other than by virtue of
the licenses granted hereunder), by or on behalf of ViroPharma, its Sublicensees
or any of its or their respective Affiliates under or in connection with the
research, development, commercialization or other Exploitation of the Licensed
Products and, in either case ((a) or (b)), is reasonably commercially relevant
to the Exploitation of Licensed Products.
 
1.90           “ViroPharma Technology” means ViroPharma Improvements, ViroPharma
Know-How and ViroPharma Patents.
 
1.91           “Voting Stock” has the meaning set forth in Section 1.18.1.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 2
GRANT OF RIGHTS; MAINTENANCE OF ACADEMIC LICENSE; COVENANT NOT TO COMPETE
 
2.1           Grants to ViroPharma.
 
2.1.1.  Subject to the terms and conditions of this Agreement, INS hereby grants
to ViroPharma:
 
(a)           an exclusive (including with regard to INS and its Affiliates),
royalty-bearing right and license, with the right to grant sublicenses in
accordance with Section 2.2, under the INS Technology (excluding the INS
Technology licensed to INS under the Academic License), to import, make, have
made, use, sell, offer for sale, and otherwise Exploit Licensed Products in the
Field in the Territory;
 
(b)           an exclusive (including with regard to INS and its Affiliates)
right of reference, with the right to grant sublicenses and further rights of
reference in accordance with Section 2.2, under the Regulatory Documentation
Controlled by INS or any of its Affiliates, if any, to Exploit the Licensed
Products in the Field in the Territory; and
 
(c)           subject to the terms of the Academic License, an exclusive
sublicense to the INS Technology licensed to INS under the Academic License to
import, make, have made, use, sell, offer for sale, and otherwise Exploit
Licensed Products in the Territory.
 
2.2           Sublicenses.  The rights and licenses granted to ViroPharma under
Section 2.1 shall include the right to grant sublicenses (or further rights of
reference), through multiple tiers of Sublicensees, provided that ViroPharma
shall provide to INS a written notice setting forth in reasonable detail the
nature of such sublicense and the identity of the Sublicensee, unless such
sublicenses are granted by ViroPharma in connection with Development activities
or to Third Party distributors, or other ordinary course Sublicensees, in which
case no such notice shall be necessary.  ViroPharma will assure that any
Sublicensee at any tier shall be required to perform its obligations in a manner
materially consistent with ViroPharma’s obligations under this Agreement and the
Academic License, and ViroPharma hereby guarantees the performance of its
Affiliates and Sublicensees pursuant to the terms of such sublicense agreements;
provided, however, the grant of all such sublicenses shall not relieve
ViroPharma of its obligations under this Agreement, except to the extent such
obligations are satisfactorily performed by such Sublicensee.  Any such
sublicenses shall be consistent with and subject to the terms and conditions of
this Agreement in all material respects.
 
 
13

--------------------------------------------------------------------------------

 
 
2.3           No Implied Rights; Reservation of Rights.  For the avoidance of
doubt, as between the Parties:
 
2.3.1.  ViroPharma, its Sublicensees and its and their respective Affiliates
shall have no right, express or implied, with respect to the INS Technology
except as expressly provided in this Agreement; and
 
2.3.2.  INS and its Affiliates shall have no right, express or implied, with
respect to the ViroPharma Technology except as expressly provided in this
Agreement.
 
2.3.3.  The United States government retains rights in intellectual property
funded under any grant or similar contract with a Federal agency pursuant to 35
USC § 200-212.  The sublicenses under the Academic License granted under
Section 2.1.1(c) are expressly subject to all applicable United States
government rights.
 
2.4           Maintenance of the Academic License.  Until the expiration or
termination of this Agreement:
 
2.4.1.  INS shall not breach, or commit a default under the Academic License,
which breach or default could give rise, whether immediately or with the passage
of time, to termination of the Academic License or to any restriction of INS’s
rights thereunder in a manner that could adversely affect the rights granted by
INS to ViroPharma under this Agreement.
 
2.4.2.  INS shall exercise all rights under the Academic License to preserve in
full the value of such Academic License and shall consult with ViroPharma in the
event that any future action or failure to act by INS thereunder could adversely
affect the rights granted by INS to ViroPharma under this Agreement.
 
2.4.3.  Without the prior consent of ViroPharma, INS shall not amend, terminate
or allow to lapse the Academic License if such amendment, termination or lapse
could adversely affect the rights granted by INS to ViroPharma under this
Agreement.
 
2.4.4.  INS timely shall cause NYU and/or SAMSF, as applicable, to send a copy
of any notice or other communication under any Academic License asserting that
INS is in breach of any provision thereunder to ViroPharma.  In addition, in the
event that INS receives any such notice or other communication, INS shall
promptly, and in any case within five (5) Business Days, notify ViroPharma of
such notice or other communication.  INS shall promptly remedy such breach or
make such payment, failing which ViroPharma shall have the right, at
ViroPharma’s sole option, to pay any disputed amounts to NYU and/or SAMSF, as
applicable, on behalf of INS and thereafter deduct one hundred percent (100%) of
such amounts from any subsequent amounts due from ViroPharma to INS under this
Agreement, provided such right is in addition to any other rights or remedies
ViroPharma may have under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
2.5           Non-Compete.
 
2.5.1.  During the term of this Agreement, except for any activities undertaken
in connection with the transfer of the OX1 Technology contemplated by
Section 3.2.1, INS (or any successor or assign of INS) shall not, and shall not
permit any of its Affiliates (or any successor or assign of any such Affiliate)
to, research, develop, market or sell (or enter into any license or sublicense
arrangement with any Third Party to effect the foregoing) in the Field in any
country in the Territory (a) any pharmaceutical or biological composition,
preparation or other type of product (including any over-the-counter product)
that contains OX1 (including any such product that contains OX1 together with
one or more other ingredients (which may be either combined in a single
formulation or bundled with separate formulations but sold as one product))
and/or (b) any *** or *** that contains OX1 (including any such product that
contains OX1 together with one or more other ingredients (which may be either
combined in a single formulation or bundled with separate formulations but sold
as one product)).
 
2.5.2.  During the term of this Agreement, INS (or any successor or assign of
INS) shall not, and shall not permit any of its Affiliates (or any successor or
assign of any such Affiliate) to, research, develop, market or sell (or enter
into any license or sublicense arrangement with any Third Party to effect the
foregoing) in the Field in any country in the Territory any pharmaceutical or
biological composition, preparation or other type of product (including any
over-the-counter product) that is Developed for a Listed Orphan Indication.
 
2.5.3.  If a court of competent jurisdiction determines that the restrictions
set forth in this Section 2.5 are too broad or otherwise unreasonable under
Applicable Law, including with respect to duration, geographic scope or space,
the court is hereby requested and authorized by the Parties hereto to revise the
foregoing restriction to include the maximum restrictions allowable under
Applicable Law.  Each of the Parties hereto acknowledges, however, that (a) this
Section 2.5 has been negotiated by the Parties, (b) the geographical and time
limitations on activities are reasonable, valid and necessary in light of the
circumstances pertaining to the Parties and necessary for the adequate
protection of the Licensed Products, and (c) ViroPharma would not have entered
in this Agreement without the protection afforded it by this Section 2.5.
 
ARTICLE 3
DEVELOPMENT
 
3.1           Development of Licensed Products.
 
3.1.1.  ViroPharma shall use its Commercially Reasonable Efforts on a continuous
basis to Develop a Licensed Product for an Orphan Indication in *** and *** of
*** in ***.  As of the Effective Date, ViroPharma acknowledges that its current
intent is to use its Commercially Reasonable Efforts to Develop a Licensed
Product for the treatment of Friedreich’s Ataxia, which intent may change from
time to time.  Without limiting the foregoing, ViroPharma shall (a) Initiate a
Phase II Clinical Trial *** of the Effective Date; provided, however, that ***
to *** the *** of *** to Initiate the Phase II Clinical Trial *** shall *** a
*** of this provision; and (b) *** to *** the *** and the *** to *** for ***
from the *** in *** and from the ***; and *** and ***, to ***; provided,
however, that the provisions of this Section 3.1.1(b) are subject, ***, in the
*** of *** under this Agreement, to *** of a *** to *** for a *** in *** and/or
in ***.
 
 
15

--------------------------------------------------------------------------------

 
 
3.1.2.  ViroPharma shall not be liable to INS for the failure to successfully
develop Licensed Products and/or obtain Regulatory Authorizations for Licensed
Products in the Territory.
 
3.2           Technology and Materials Transfer; Introductions and Assistance.
 
3.2.1.  Technology Transfer.  Without limiting the provisions of Section 3.1,
promptly following the Effective Date, the Parties shall coordinate a transfer
to ViroPharma of the INS Technology set forth on Schedule 3.2.1.
 
3.2.2.  Materials Transfer.  Promptly after the Effective Date, the Parties
shall coordinate the transfer from INS to ViroPharma of the physical materials
relating to Licensed Products set forth on Schedule 3.2.2.
 
3.2.3.  Introductions and Assistance.
 
(a)           Promptly after the Effective Date, and at ViroPharma’s request,
INS shall use its Commercially Reasonable Efforts to facilitate ViroPharma’s
entry into manufacturing and/or other services agreements with *** for the
provision of services relating to the Development of the Licensed Products as
desired by ViroPharma, it being understood and agreed between INS and ViroPharma
that ViroPharma will not assume any liabilities or obligations due and owing
from INS to *** under the ***.  In addition, INS will terminate the *** without,
however, adversely affecting INS’s obligation to coordinate the transfer of
physical materials pursuant to Section 3.2.2 and to perform its obligations
pursuant to Section 10.3.12.
 
(b)           Promptly after the Effective Date, INS shall introduce ViroPharma
to and, at ViroPharma’s discretion, INS shall use its Commercially Reasonable
Efforts to facilitate ViroPharma’s entry into commercial relationships with each
of ***, and *** or any of their respective affiliates, as applicable, for the
provision of services relating to the Development of the Licensed Products as
desired by ViroPharma, it being understood and agreed between INS and ViroPharma
that ViroPharma will not assume any liabilities or obligations due and owing
from INS to any of ***, or *** or any of their respective affiliates, as
applicable, under any existing relationships with such parties.
 
 
16

--------------------------------------------------------------------------------

 
 
3.2.4.  Personnel Assistance.
 
(a)           For a period of *** after the Effective Date, in addition to the
transfer of INS Technology contemplated by Section 3.2.1, INS shall make its
personnel reasonably available, including by telephone, e-mail and through
face-to-face meetings (which face-to-face meetings shall be conducted at
ViroPharma’s reasonable request and expense (for ***), to facilitate the
transfer of INS’s OX1 program to ViroPharma.
 
(b)           During such *** period, ViroPharma shall compensate INS for all
time requested by ViroPharma and spent by *** providing assistance requested by
ViroPharma hereunder at the rate of US$*** per day or fraction thereof.
 
(c)           Following such *** period, ViroPharma and INS may mutually agree
to extend the time period during which INS shall make *** reasonably available,
and ViroPharma may request *** assistance at a reasonable cost to be agreed upon
by the Parties.
 
(d)           INS will submit invoices, or summaries of time spent (when
services are provided at no charge), for services provided by INS personnel
pursuant to this Section 3.2.4 to ViroPharma on a monthly basis, and each such
invoice or summary of activities performed in response to ViroPharma’s request
hereunder and the number of hours or days spent performing each such
activity.  Invoices will be payable by ViroPharma within *** days after receipt
thereof.
 
(e)           In addition to the foregoing, INS shall, at ViroPharma’s request,
facilitate ViroPharma’s entry into consulting relationships with any of INS’s
consultants identified by ViroPharma, including by not asserting any rights or
claims that INS may have under any consulting agreement to prohibit such
consultants from working with third parties.
 
ARTICLE 4
COMMERCIALIZATION
 
4.1           In General – Commercialization of Licensed Products.  As between
the Parties, ViroPharma shall have the sole right and obligation to
Commercialize the Licensed Products in the Field in the Territory at its own
cost and expense in accordance with this Agreement.  Without limitation of the
foregoing, ViroPharma shall, and shall cause its Sublicensees and its and their
respective Affiliates to use Commercially Reasonable Efforts to Commercialize
(a) at least one Licensed Product in the Field in *** following (i) the *** of
*** for *** of *** in *** and (ii) *** pursuant to the *** at the *** of ***,
the *** of *** for *** by the *** in *** with ***; and (b) at least one Licensed
Product in the Field in *** following (i) the receipt of all Regulatory
Authorizations necessary for commercial sale of such Licensed Product in *** and
(ii) *** pursuant to the *** at the *** of ***, the *** of *** for *** by the
*** in *** with the ***.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REGULATORY MATTERS
 
5.1           Regulatory Responsibilities.
 
5.1.1.  For the avoidance of doubt, ViroPharma’s rights under the licenses
granted in Section 2.1 include the exclusive right to:
 
(a)           obtain orphan drug designation for Licensed Products from the FDA
in accordance with 21 CFR 316 and from the applicable foreign Regulatory
Authority in accordance with the applicable requirements administered by such
Regulatory Authority,
 
(b)           implement Clinical Trials and related Development activities that
are conducted in support of Regulatory Authorizations for Licensed Products or
Commercialization of Licensed Products,
 
(c)           obtain and maintain Regulatory Authorizations for the Licensed
Products in the Field in the Territory, including all regulatory filings and
applications for relevant Regulatory Authorizations, and
 
(d)           prepare and deliver other communications with Regulatory
Authorities in regard to the Development and Commercialization of Licensed
Products in the Field in the Territory, including (i) all correspondence
submitted to Regulatory Authorities related to the design, conduct or results of
non-clinical trials and Clinical Trials for Licensed Products, (ii) all
correspondence submitted to Regulatory Authorities related to the Manufacture of
Licensed Products, (iii) all pricing and reimbursement approval proceedings
relating to the Exploitation of any Licensed Product, (iv) all drug naming
approval proceedings, and (v) all proposed Labeling;
 
provided, however, that the foregoing list of rights does not constitute, and
shall not be deemed to constitute, independent obligations of ViroPharma, it
being acknowledged and agreed that ViroPharma’s obligations with respect to the
Development and Commercialization of Licensed Products are set forth, in their
entirety, in Sections 3.1 and 4.1.
 
5.1.2.  Subject to Article 12, all Regulatory Authorizations and related
submissions relating to Licensed Products in the Field in the Territory shall be
the property of ViroPharma and held in the name of ViroPharma.
 
ARTICLE 6
CONSIDERATION
 
6.1           Payments to INS.  In partial consideration of the licenses and
other rights granted herein, ViroPharma shall make the following payments to
INS:
 
 
18

--------------------------------------------------------------------------------

 
 
6.1.1.  Up-Front Payment.  ViroPharma shall pay a one-time patent license fee in
the amount of Six Million Five Hundred Thousand Dollars ($6,500,000) within
*** days of the Effective Date of this Agreement.
 
6.1.2.  Milestone Payments.  ViroPharma shall pay INS the following milestone
payments on achievement by ViroPharma or any of its Affiliates or Sublicensees
of each of the following milestones with respect to a Licensed Product during
the term of this Agreement, within *** days after the achievement of the
relevant milestone, calculated as follows:
 
(a)           upon the *** of *** by the *** in *** with ***, ***;
 
(b)           upon the *** of a *** of ***, ***;
 
(c)           upon *** by ***, or one of its Affiliates, of the *** in ***, ***;
 
(d)           upon *** by ***, or one of its Affiliates, of the *** in ***, ***;
and
 
(e)           in the event that the *** in *** and the *** in either *** or ***,
then the *** in *** shall *** at ***, notwithstanding the fact that the *** in
***.
 
6.1.3.   Milestones Payable Only Once.  Each specified milestone payment shall
be payable only once, regardless of the number of times the corresponding
milestone may be achieved.  Accordingly, the aggregate amount of all milestone
payments that may become due under Section 6.1.2 is One Hundred Twenty Million
Dollars ($120,000,000).
 
6.1.4.  Milestone Notice.  ViroPharma shall notify INS within ten (10) Business
Days of any determination, completion or approval that would trigger a payment
by ViroPharma to INS under Section 6.1.2 and the amount of the payment required
and shall pay such amount as provided herein.
 
6.2           Royalties.
 
6.2.1.  In General.  Subject to Section 6.2.3, ViroPharma shall pay to INS (or
with respect to Section 6.2.1(c) directly to NYU and/or SAMSF at INS’s
direction) a royalty on Net Sales of the Licensed Products in an amount equal to
the following percentages during each full or partial Calendar Year:
 
(a)           *** percent (***%) of the Net Sales of the Licensed Products in a
Calendar Year up to *** Dollars ***;
 
(b)           *** percent (***%) of the Net Sales of the Licensed Products in a
Calendar Year in excess of *** Dollars ***; and
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           *** percent (***%) of the Net Sales of the Licensed Products in a
Calendar Year for the accounts of each of NYU and SAMSF, for an aggregate of ***
of the Net Sales of the Licensed Products in a Calendar Year.
 
6.2.2.  Royalty Term.  ViroPharma’s obligations to pay royalties under this
Section 6.2 shall terminate with respect to each Licensed Product, on a
country-by-country basis (a) with respect to royalties payable pursuant to
Sections 6.2.1(a) or 6.2.1(b), upon the later of (i) the *** anniversary of the
First Commercial Sale of such Licensed Product in such country and (ii) the
first date on which there is no longer either (A) a Valid Claim of any INS
Patent that would be infringed by the Exploitation of such Licensed Product in
such country in the absence of the license grants hereunder, or (B) any Data
Exclusivity with respect to such Licensed Product in such country; and (b) with
respect to royalties payable pursuant to Section 6.2.1(c), upon the expiry of
the obligation to pay royalties pursuant to the Academic License.  Upon
termination of the royalty obligations of ViroPharma under this Section 6.2 with
respect to a Licensed Product in a particular country, the license grants to
ViroPharma in Section 2.1 in respect of such Licensed Product in such country
shall become non-exclusive and fully paid-up with respect to such Licensed
Product in such country.
 
6.2.3.  Royalty Step-Down.  The royalties payable pursuant to Sections 6.2.1(a)
and 6.2.1(b) shall be reduced by *** (***%) on a country-by-country basis during
any period in which there (i) are no Valid Claims of any INS Patent that would
be infringed by the Exploitation of such Licensed Product in such country in the
absence of the license grants hereunder, or (ii) is no Data Exclusivity with
respect to such Licensed Product in such country.
 
6.2.4.  Royalty Payments.  Running royalties shall be payable on a ***, within
*** days after the end of each ***, based upon the aggregate Net Sales in the
Field in the Territory during such ***.  Royalties shall be calculated in
accordance with GAAP and with the terms of this Article 6.  Only one royalty
payment shall be due on Net Sales even though the sale or use of a Licensed
Product may be covered by more than one Patent in a country.
 
6.2.5.  Royalty Statements.  Each royalty payment hereunder shall be accompanied
by a statement in sufficient detail to allow for the calculation of royalties
due hereunder, including by showing, on a country-by-country basis, at a
minimum, for the applicable Calendar Year (a) Invoiced Sales and Net Sales,
(b) the number of units of each Licensed Product sold in such country during
such Calendar Year, (c) a detailed breakdown of any deductions from the Invoiced
Sales to obtain Net Sales, and (d) the amount of royalties due on such Net
Sales.
 
6.2.6.  Sublicense Revenue.  For the avoidance of doubt, any and all Net Sales
by Sublicensees shall be included in Net Sales calculations for purposes of this
Section 6.2 and ViroPharma shall pay INS the amount equal to the royalties that
would have been owed by ViroPharma with respect to such Sublicensee sales had
those sales been considered Net Sales by ViroPharma.
 
 
20

--------------------------------------------------------------------------------

 
 
6.3           Mode of Payment.  All payments to INS under this Agreement shall
be made by deposit of Dollars in the requisite amount to such bank account as
INS may from time to time designate by notice to ViroPharma.  Payments shall be
calculated using a currency exchange rate equal to the arithmetic mean of the
daily exchange rates (obtained as described below) during the applicable
Calendar Year.  Each daily exchange rate shall be obtained from the Reuters
Daily Rate Report or The Wall Street Journal, Eastern Edition or, if not so
available, as otherwise agreed by the Parties.
 
6.4           Taxes.
 
6.4.1.  INS alone shall be responsible for paying any and all taxes (other than
withholding taxes required by Applicable Law to be paid by ViroPharma) levied on
account of, or measured in whole or in part by reference to, any payments it
receives from ViroPharma relating to royalties, milestones, and other amounts
payable by ViroPharma to INS pursuant to this Agreement
(“Payments”).  ViroPharma shall deduct or withhold from the Payments any taxes
that it is required by Applicable Law to deduct or withhold.  Notwithstanding
the foregoing, if INS is entitled under any applicable tax treaty to a reduction
of rate of, or the elimination of, applicable withholding tax, it may deliver to
ViroPharma or the appropriate governmental authority (with the assistance of
ViroPharma to the extent that this is reasonably required and is expressly
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve ViroPharma of its obligation to withhold tax,
and ViroPharma shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be, provided that ViroPharma has received evidence,
in a form reasonably satisfactory to ViroPharma, of INS’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the Payments
are due.  If, in accordance with the foregoing, ViroPharma withholds any amount,
it shall pay to INS the balance when due, make timely payment to the proper
taxing authority of the withheld amount and send to INS proof of such payment
within ten (10) days following such payment.  ViroPharma shall be responsible
for any sales or other similar tax that INS may be required to collect with
respect to the Payments.
 
6.4.2.  Value Added Tax.  Notwithstanding anything contained in Section 6.4.1,
this Section 6.4.2 shall apply with respect to value added tax (“VAT”).  All
Payments are exclusive of VAT.  If any VAT is chargeable in respect of any
Payments, ViroPharma shall pay VAT at the applicable rate in respect of any such
Payments following the receipt of a VAT invoice in the appropriate form issued
by INS in respect of those Payments, such VAT to be payable on the later of the
due date of the payment of the Payments to which such VAT relates and sixty (60)
days after the receipt by ViroPharma of the applicable invoice relating to that
VAT payment.
 
6.5           Financial Records.  ViroPharma shall, and shall cause its
Sublicensees and its and their respective Affiliates to, keep complete and
accurate financial books and records pertaining to the Invoiced Sales (including
any deductions therefrom) and Net Sales of Licensed Products in sufficient
detail to calculate the royalties and other amounts payable under this
Agreement.  Such books and records shall be retained by ViroPharma, its
Sublicensees and its and their Affiliates, until the later of (a) three
(3) years after the end of the period to which such books and records pertain
and (b) the expiration of the applicable tax statute of limitations (or any
extensions thereof), or for such longer period as may be required by Applicable
Law.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 7
INTELLECTUAL PROPERTY
 
7.1           Ownership of Intellectual Property.
 
7.1.1.  Existing Rights.  Each Party shall remain the sole owner of any and all
intellectual property rights, including any ownership or property rights in
materials, owned by it at the Effective Date.
 
7.1.2.  Ownership of Improvements.  Improvements which are made or generated
exclusively by or on behalf of ViroPharma, its Sublicensees or its or their
respective Affiliates (“ViroPharma Improvements”) will be owned by ViroPharma.
 
7.2           Maintenance and Prosecution of Patents.
 
7.2.1.  INS Patents.  INS shall have the first right, but not the obligation, to
prepare, file, prosecute and maintain INS Patents and shall be responsible for
related interference, re-issuance, re-examination and opposition proceedings;
provided, however, if INS plans to abandon any such Patent, INS shall notify
ViroPharma in writing at least ninety (90) days in advance of the due date of
any payment or other action that is required to prepare, file, prosecute or
maintain such Patent, and ViroPharma may elect, upon written notice within such
ninety (90) day period to INS, to make such payment or take such action, at
ViroPharma’s expense and in INS’s name, and INS shall reasonably cooperate with
ViroPharma in connection with such maintenance activities; provided, however,
that control of the preparation, filing, prosecution and maintenance of Patents
Controlled by INS pursuant to the Academic License is limited by the terms of
the Academic License and ViroPharma’s right to prepare, file, prosecute or
maintain any INS Patent Controlled by INS pursuant to the Academic License is
subject to approval by NYU or SAMSF (as applicable).  Except as expressly
permitted in this Section 7.2.1, ViroPharma shall have no right to prepare,
file, prosecute or maintain any INS Patent.
 
7.2.2.  ViroPharma Patents.  ViroPharma shall have the first right, but not the
obligation, to prepare, file, prosecute and maintain ViroPharma Patents and
shall be responsible for related interference, re-issuance, re-examination and
opposition proceedings; provided, however, if ViroPharma plans to abandon any
such Patent, ViroPharma shall notify INS in writing at least ninety (90) days in
advance of the due date of any payment or other action that is required to
prepare, file prosecute or maintain such Patents, and INS may elect, upon
written notice within such ninety (90) day period to ViroPharma, to make such
payment or take such action, at INS’s expense and in ViroPharma’s name, and
ViroPharma shall reasonably cooperate with INS in connection with such
maintenance activities.  Except as expressly permitted in this Agreement, INS
shall have no right to prepare, file, prosecute or maintain any ViroPharma
Patent.
 
 
22

--------------------------------------------------------------------------------

 
 
7.3           Enforcement of Patents.
 
7.3.1.  Notice.  If any INS Patent or any ViroPharma Patent is allegedly or
actually infringed by a Third Party, the Party first having knowledge of such
infringement shall promptly notify the other Party in writing.  The notice shall
set forth the facts of that infringement, as known by the Party providing the
notification, in reasonable detail.
 
7.3.2.  INS Patents.  INS shall have the first right, but not the obligation,
through counsel reasonably acceptable to ViroPharma, to control the prosecution
of any infringement described in Section 7.3.1 relating to the INS Patents or,
subject to the provisions of this Section 7.3.2, to grant the infringing Third
Party adequate rights and licenses necessary for continuing such activities;
provided, however, that INS may not grant the infringing Third Party any right
or license to Exploit Licensed Products in the Territory in the Field without
ViroPharma’s prior written consent, which shall not be unreasonably withheld;
and provided, further, that prosecution of infringements of the INS Technology
Controlled by INS pursuant to the Academic License is subject to the terms of
the Academic License.  If INS does not initiate an infringement action within
ninety (90) days (or twenty-five (25) days in the case of an action brought
under the Hatch-Waxman Act or within the timeframe of any other relevant
regulatory or statutory framework that may govern) of learning of the
infringement, or earlier notifies ViroPharma in writing of its intent not to so
initiate an action, and INS has not granted such infringing Third Party rights
and licenses to continue its otherwise infringing activities, then ViroPharma
shall have the right, but not the obligation, to bring such an action; provided,
however, that the non-controlling Party shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  No
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 7.3.2 may be entered into without the joint consent of INS
and ViroPharma, such consent not to be unreasonably withheld or delayed.  On
request of INS, ViroPharma shall join any such action as a party plaintiff.
 
7.3.3.  ViroPharma Patents.  ViroPharma shall have the first right, but not the
obligation, through counsel reasonably acceptable to INS, to control the
prosecution of any infringement described in Section 7.3.1 relating to the
ViroPharma Patents or, subject to the provisions of this Section 7.3.3, to grant
the infringing Third Party adequate rights and licenses necessary for continuing
such activities.  If ViroPharma does not initiate an infringement action within
ninety (90) days (or twenty-five (25) days in the case of an action brought
under the Hatch-Waxman Act or within the timeframe of any other relevant
regulatory or statutory framework that may govern) of learning of the
infringement, or earlier notifies INS in writing of its intent not to so
initiate an action, and ViroPharma has not granted such infringing Third Party
rights and licenses to continue its otherwise infringing activities, then INS
shall have the right, but not the obligation, to bring such an action; provided,
however, that the non-controlling Party shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  No
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 7.3.3 may be entered into without the joint consent of INS
and ViroPharma, such consent not to be unreasonably withheld or delayed.
 
 
23

--------------------------------------------------------------------------------

 
 
7.3.4.  Enforcement Procedure.  In the event a Party is entitled to and brings
an infringement action in accordance with this Section 7.3, the other Party
shall cooperate fully, including furnishing of a power of attorney, being joined
as a party plaintiff in such action, providing access to relevant documents and
other evidence and making its employees available at reasonable business
hours.  If a Party pursues an action against such alleged infringement, it shall
consider in good faith any comments from the other Party and shall keep the
other Party reasonably informed of any steps taken to preclude such
infringement.
 
7.3.5.  Costs and Recovery.  Each Party shall *** relating to any enforcement
action commenced pursuant to this Section 7.3.  Any damages or other amounts
collected shall be *** to *** the Party that *** to *** the *** for *** and ***
in ***, and *** to *** the *** Party for *** and *** in ***.  Any remainder
after such reimbursement is made shall be *** the *** to *** the *** of the ***
under this Agreement with respect to the Licensed Products.  If and to the
extent required under the Academic License, *** shall *** any *** it pursuant to
the *** to *** and *** to *** the *** of *** and *** under *** of the ***.
 
7.4           Infringement Claims by Third Parties.
 
7.4.1.  Defense of Third Party Claims.  If a Third Party asserts that a Patent
or other intellectual property right (other than Trademarks, which shall be
governed by Section 7.6) owned or controlled by it is infringed by the
Exploitation of the INS Technology, the Party first obtaining knowledge of such
a claim shall immediately provide the other Party notice of such claim along
with the related facts in reasonable detail.  ViroPharma shall have the first
right, but not the obligation, through counsel reasonably acceptable to INS, to
control the defense of any such claim.  If ViroPharma does not accept control of
the defense of such claim within ninety (90) days (or twenty-five (25) days in
the case of an action brought under the Hatch-Waxman Act or within the timeframe
of any other relevant regulatory or statutory framework that may govern) of
learning of the claim, or earlier notifies INS in writing of its intent not to
so assume control of such defense, then INS shall have the right, but not the
obligation, to defend against such claim; provided, however, that the
non-controlling Party shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.
 
7.4.2.  Settlement of Third Party Claims.  The Party that controls the defense
of a given claim shall also have the right to control settlement of such claim;
provided, however, that (a) no settlement shall be entered into by such
controlling Party without the prior written consent of the non-controlling Party
if such settlement would adversely affect or diminish the rights and benefits of
the non-controlling Party under this Agreement or impose any new obligations or
adversely affect any obligations of the non-controlling Party under this
Agreement and (b) the controlling Party shall not be entitled to settle any such
Third Party claim by granting a license or covenant not to sue under or with
respect to the non-controlling Party’s intellectual property rights without the
prior written consent of the non-controlling Party, not to be unreasonably
withheld or delayed.
 
 
24

--------------------------------------------------------------------------------

 
 
7.4.3.  Allocation of Costs.  Each Party shall bear its own costs and expenses
relating to any defense pursuant to this Section 7.4.  Any damages or other
amounts collected shall be first allocated to reimburse the Party that has
exercised its right to control the defense of the claim for its costs and
expenses in making such recovery, and second to reimburse the other Party for
its costs and expenses in making such recovery.  Any remainder after such
reimbursement is made shall be *** the *** to *** the *** of *** under this
Agreement with respect to the Licensed Products.  If and to the extent required
under the Academic License, *** shall *** any *** it pursuant to the *** to ***
and *** in accordance with *** of the ***.
 
7.4.4.  Assistance.  Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 7.4, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information.  In particular, the assisting Party shall promptly make available
to the other Party all information in its possession or control that it is aware
shall assist the other Party in responding to any such action, claim or suit.
 
7.5           Invalidity or Unenforceability Defenses or Actions.
 
7.5.1.  Third Party Defense or Counterclaim.  If a Third Party asserts, as a
defense or as a counterclaim in any infringement action under Section 7.3, that
any INS Patent or ViroPharma Patent is invalid or unenforceable, then the Party
pursuing such infringement action shall promptly give written notice to the
other Party.  With respect to the INS Patents, INS shall have the first right,
but not the obligation, through counsel reasonably acceptable to ViroPharma, to
respond to such defense or defend against such counterclaim (as applicable) and,
if ViroPharma (or its Sublicensees or any of its or their respective
Affiliates) is pursuing the applicable infringement action under Section 7.3,
ViroPharma (or its Sublicensees or any of its or their respective
Affiliates) shall allow INS to control such response or defense (as applicable)
provided, that control of the defense of the INS Technology Controlled by INS
pursuant to the Academic License is subject to the terms of the Academic
License.  With respect to the ViroPharma Patents, ViroPharma shall have the
first right, but not the obligation, through counsel reasonably acceptable to
INS, to respond to such defense or defend against such counterclaim (as
applicable) and, if INS is pursuing the applicable infringement action under
Section 7.3, INS shall allow ViroPharma to control such response or defense (as
applicable).  Any costs and expenses with respect to such response or defense
against such counterclaim shall be borne by the Party controlling such response
or defense.  If either Party (and such Party’s licensors, to the extent
permitted by its agreements therewith, and Sublicensees, if any) determines not
to assume or fails to assume such defense within relevant timeframes, the other
Party shall, at its sole cost and expense, have the right to defend against such
action or claim; provided, however, that such other Party shall obtain the
written consent of INS, with respect to the INS Patents, or ViroPharma, with
respect to the ViroPharma Patents, prior to ceasing to defend, settling or
otherwise compromising any such action or claim, such consent not to be
unreasonably withheld or delayed.
 
 
25

--------------------------------------------------------------------------------

 
 
7.5.2.  Third Party Declaratory Judgment or Similar Action.  If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any INS Patent or ViroPharma Patent is invalid or
unenforceable, then the Party first becoming aware of such action or claim shall
promptly give written notice to the other Party.  With respect to the INS
Patents, INS shall have the first right, but not the obligation, through counsel
reasonably acceptable to ViroPharma, to defend against such action or claim
provided, that control of the defense of the INS Technology Controlled by INS
pursuant to the Academic License is subject to the terms of the Academic
License.  With respect to the ViroPharma Patents, ViroPharma (or its
Sublicensees or any of its or their respective Affiliates) shall have the
first right, but not the obligation, through counsel reasonably acceptable to
INS, to defend against such action or claim.  Any costs and expenses with
respect to such defense shall be borne by the Party controlling such response or
defense.  If either Party determines not to assume such defense or fails to
assume such defense within forty-five (45) days (or twenty (20) days in the case
of an action brought under the Hatch-Waxman Act or within the timeframe of any
other relevant regulatory or statutory framework that may govern) of learning of
the action, the other Party shall, at its sole cost and expense, have the right
to defend against such action or claim; provided, however, that such other Party
shall obtain the written consent of INS, with respect to the INS Patents, or
ViroPharma, with respect to the ViroPharma Patents, prior to ceasing to defend,
settling or otherwise compromising any such action or claim, such consent not to
be unreasonably withheld or delayed.
 
7.5.3.  Assistance.  Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 7.5, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information.  In particular, the assisting Party shall promptly make available
to the other Party all information in its possession or control that it is aware
would assist the other Party in responding to any such action, claim or suit.
 
7.6           Third Party Licenses.  If the Exploitation of INS Technology by
ViroPharma, its Sublicensees or any of its or their respective Affiliates
hereunder infringes or misappropriates any Patent or other intellectual property
right of a Third Party in any country, such that ViroPharma, its Sublicensees or
any of its or their respective Affiliates cannot Exploit INS Technology in such
country as permitted hereunder without infringing the Patent or intellectual
property right of such Third Party, then ViroPharma (or its Sublicensees or any
of its or their respective Affiliates) shall have the first right, but not the
obligation, to take the lead in negotiating the terms of an appropriate license
from such Third Party, provided that if ViroPharma (or its Sublicensees or any
of its or their respective Affiliates) does not take such lead, then INS may do
so; provided further, that the negotiating Party shall obtain the written
consent of such other Party prior to entering into any such license, such
consent not to be unreasonably withheld or delayed. Irrespective of the Party
that actually obtains such license, *** to *** it *** to *** pursuant to *** the
*** of (a) *** (i) ***, (ii) *** to ***, and (iii) the *** of *** to ***, in
each case ((i), (ii) and (iii)) *** and (b) *** or *** to *** and *** in *** of
*** of ***, in each case ((a) and (b)) to *** to such *** in *** for the *** of
a ***; provided, however that the *** of *** (***) of the *** to *** pursuant to
***.
 
 
26

--------------------------------------------------------------------------------

 
 
7.7           Product Trademarks.
 
7.7.1.  Ownership of Product Trademarks.  Subject to Article 12, as between the
Parties, ViroPharma shall own and retain all right, title and interest in and to
the Product Trademarks.
 
7.7.2.  Maintenance, Prosecution and Enforcement of Product Trademarks.  As
between the Parties, ViroPharma (or its Sublicensees or any of its or their
respective Affiliates) shall control the registration, prosecution, maintenance,
enforcement and defense of the Product Trademarks.
 
ARTICLE 8
ADVERSE EVENT REPORTING; RECALLS AND WITHDRAWALS;
PROGRESS REPORTS
 
8.1           Adverse Event Reporting.
 
8.1.1.  Complaints.  ViroPharma shall maintain a record of any and all
complaints it receives with respect to Licensed Products.
 
8.1.2.  Adverse Event Reporting.  ViroPharma shall be responsible for reporting
adverse events in the Field in the Territory to the Regulatory Authorities
pursuant to Applicable Law.  INS shall provide ViroPharma with all information
in its possession necessary for ViroPharma to comply with its pharmacovigilance
responsibilities in the Territory.
 
8.1.3.  Drug Safety Information.  ViroPharma shall have the sole right to create
and maintain a master drug safety database which shall cross-reference any
adverse event relating to a Licensed Product occurring anywhere in the
Territory.  ViroPharma shall be the sole owner of this master drug safety
database.
 
8.2           Recalls and Withdrawals.  In the event that any Regulatory
Authority orders or requests a recall, stop sale, field correction or market
withdrawal or takes similar action (collectively, “Recalls”) in connection with
a Licensed Product or in the event ViroPharma determines that an event, incident
or circumstance has occurred that may result in the need for a Recall of a
Licensed Product, ViroPharma shall promptly advise INS.  ViroPharma shall decide
whether to conduct any such Recall (except in the case of a government-mandated
Recall) and the manner in which any such Recall shall be conducted, and shall
bear the expenses of any Recall.
 
 
27

--------------------------------------------------------------------------------

 
 
8.3           Development and Commercialization Reports.  ViroPharma shall keep
INS reasonably informed of the progress of its efforts to Develop and
Commercialize Products.  Without limiting the foregoing, ViroPharma shall, ***
the *** of *** a *** to *** and *** the ***.
 
8.4           Inspection Rights.  No more than *** in any *** period and on
reasonable advance notice and during regular business hours, INS, NYU, SAMSF or
their authorized representative shall each have the right to inspect the records
and other relevant documentation of ViroPharma or of any Affiliate or
Sublicensee engaged in the Development, Manufacture, or Commercialization of
Licensed Products insofar as they relate to Development, Manufacture, or
Commercialization of Licensed Product, provided that the inspection of financial
records will be governed by the terms of Section 13.18.2.
 
ARTICLE 9
CONFIDENTIALITY AND NON-DISCLOSURE
 
9.1           Confidentiality Obligations.  At all times during the term and for
a period of *** years following termination or expiration hereof, each Party
shall, and shall cause its Affiliates and sublicensees and its and their
respective officers, directors, employees and agents, and, in addition, INS
shall cause each of NYU and SAMSF, to, keep completely confidential and not
publish or otherwise disclose and not use, directly or indirectly, for any
purpose, any Confidential Information furnished or otherwise made known to it,
directly or indirectly, by the other Party, except to the extent such disclosure
or use is expressly permitted by the terms of this Agreement or is reasonably
necessary for the performance of this Agreement.  “Confidential Information”
means any information provided by one Party to the other Party relating to the
INS Technology, OX1, the Licensed Products (including any Regulatory
Documentation and Regulatory Authorizations and any information or data
contained therein), any Development or Commercialization of the Licensed
Products or the scientific, regulatory or business affairs or other activities
of either Party and specifically includes the terms of this
Agreement.  Notwithstanding the foregoing, Confidential Information shall not
include any information that:
 
9.1.1.  is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the receiving Party;
 
9.1.2.  can be demonstrated by documentation or other competent proof to have
been in the receiving Party’s possession prior to disclosure by the disclosing
Party without any obligation of confidentiality with respect to said
information;
 
 
28

--------------------------------------------------------------------------------

 
 
9.1.3.  is subsequently received by the receiving Party from a Third Party who
is not bound by any obligation of confidentiality with respect to said
information;
 
9.1.4.  has been published by a Third Party (other than a sublicensee) or
otherwise enters the public domain through no fault of the receiving Party in
breach of this Agreement; or
 
9.1.5.  can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party without reference to
the disclosing Party’s Confidential Information.
 
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.
 
9.2           Trade Secrets.  Notwithstanding the time limitation provided in
Section 9.1, Confidential Information that constitutes a trade secret under New
York law or the Uniform Trade Secrets Act and is so identified to the receiving
Party by the disclosing Party in writing shall be maintained confidential
indefinitely.
 
9.3           Permitted Disclosures.  Each Party may disclose Confidential
Information to the extent that such disclosure is:
 
9.3.1.  Made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law; provided, however, that the receiving Party shall
first have given notice to the disclosing Party and given the disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 
9.3.2.  Made by the receiving Party to the Regulatory Authorities as required in
connection with any filing in relation to a Regulatory Authorization; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information;
 
 
29

--------------------------------------------------------------------------------

 
 
9.3.3.  Made by the receiving Party to its sublicensees or its or their
respective Affiliates or by the receiving Party, its sublicensees or its or
their respective Affiliates to its or their respective attorneys, auditors,
advisors, consultants, contractors, existing or prospective collaboration
partners or licensees or other Third Parties as may be necessary or useful in
connection with the Manufacture or Exploitation of the Licensed Products or
otherwise in connection with the performance of its obligations or exercise of
its rights as contemplated by this Agreement; provided, however, that such
Persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this Article 9; provided further that each Party shall remain responsible for
any failure by its sublicensees or its or their respective Affiliates,
attorneys, auditors, advisors, consultants, contractors, existing or prospective
collaboration partners or licensees or other Third Parties to treat such
Confidential Information as required under this Article 9 (as if such
sublicensees, Affiliates, attorneys, auditors, advisors, consultants,
contractors, existing or prospective collaboration partners or licensees and
other Third Parties were Parties directly bound to the requirements of this
Article 9).
 
9.3.4.  Made by the receiving Party to existing or potential acquirers or merger
candidates; investment bankers; or existing or potential investors, venture
capital firms or other financial institutions or investors for purposes of
obtaining financing, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this Article 9; provided,
however, that INS shall make no such disclosure to a Competitor, without
obtaining ViroPharma’s prior consent in writing.
 
9.4           Use of Name.  Neither Party shall mention or otherwise use the
name, insignia, symbol, Trademark, trade name or logotype of the other Party,
NYU or SAMSF (or any abbreviation or adaptation thereof) in any publication,
press release, marketing and promotional material or other form of publicity
without the prior written approval of such other Party, NYU or SAMSF, as
applicable in each instance.  The restrictions imposed by this Section shall not
prohibit either Party from making any disclosure identifying the other Party
(a) as a counterparty to this Agreement to its investors, accountants and
attorneys (b) that is required by Applicable Law or the requirements of a
national securities exchange or another similar regulatory body (provided that
any such disclosure shall be governed by this Article 9), or (c) with respect to
which consent has previously been obtained.  Further, the restrictions imposed
on each Party under this Section 9.4 are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications, provided that any Confidential Information in such
communications remains subject to this Article 9.
 
 
30

--------------------------------------------------------------------------------

 
 
9.5           Press Releases.
 
9.5.1.  The Parties shall agree on the form of the press releases for the public
announcement of the execution of this Agreement and the Parties will cooperate
in the releases thereof as soon as practicable after the signature of this
Agreement by the Parties.  The Parties shall also agree on the contents of the
Form 8-K and any other filings required by the Securities and Exchange
Commission to be made by either Party.  Press releases or other similar public
communication by ViroPharma relating to this Agreement, including upon
termination of this Agreement by ViroPharma pursuant to Section 12.3, shall be
approved in advance by INS, which approval shall not be unreasonably withheld or
delayed, except for those communications required by Applicable Law (provided
that INS is given a reasonable opportunity to review and comment on any such
press release or public communication in advance thereof), disclosures of
information for which consent has previously been obtained, information that has
been previously disclosed publicly or as otherwise set forth in this Agreement.
 
9.5.2.  Other than as set forth in Section 9.5.1, INS shall not issue any press
release or other similar public communication relating to this Agreement, except
for those communications required by Applicable Law or as otherwise set forth in
this Agreement.  Notwithstanding the foregoing, INS may issue press releases or
other similar public communications where (i) ViroPharma issues any such press
release or public communication relating to this Agreement and the INS press
release or public communication includes substantially the same information,
(ii) INS shall be permitted to disclose on its website the existence of this
Agreement and its general terms or (iii) a milestone payment set forth in
Section 6.1.2 has been made, provided, however, that ViroPharma is given a
reasonable opportunity to review and comment on any such press release, website
disclosure, or public communication in advance thereof.  A Party may further,
subject to Section 9.3.4, (a) disclose the existence of this Agreement and
(b) disclose the terms of this Agreement under obligations of confidentiality to
such Party’s Affiliates, investors, prospective investors, strategic partners,
licensing partners, lenders, prospective lenders, acquirors, prospective
acquirors, permitted sublicensees, prospective sublicensees, employees,
consultants, agents and subcontractors in connection with such Party’s
activities hereunder and in connection with such Party’s financing
activities.  Without limiting the foregoing, the portion of any investor
presentation prepared by a Party that includes the existence and terms of this
Agreement shall be approved in advance by the other Party prior to the
presentation.  The presenting Party shall not be required to obtain additional
approval of a substantially similar presentation of the existence and terms of
this Agreement following the approval referenced in the preceding sentence.
 
9.6           Patient Information.  The Parties agree to abide (and to cause
their respective Affiliates and sublicensees to abide) and to take (and to cause
their respective Affiliates and sublicensees to take) all reasonable and
appropriate actions to ensure that all Third Parties conducting or assisting
with any clinical development activities hereunder in accordance with, and
subject to the terms of, this Agreement, shall abide, to the extent applicable,
by all Applicable Law concerning the confidentiality or protection of patient
identifiable information or patient’s protected health information, including
the regulations at 45 C.F.R. Parts 160 and 164 and where relevant, the
applicable national laws implementing the European Parliament and Council
Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data of 24
October 1995 and any other Applicable Law, in the course of their performance
under this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
9.7           Publications.  INS recognizes that the publication of papers by
ViroPharma regarding results of and other information regarding activities under
this Agreement, including oral presentations and abstracts, may be beneficial to
both Parties, provided such publications are subject to reasonable controls to
protect Confidential Information and avoid loss of potentially patentable rights
in Improvements.  In particular, it is the intent of the Parties to maintain the
confidentiality of any Confidential Information included in any Patent
application until such Patent application has been filed.  Accordingly, INS
shall have the right to review and approve any paper proposed for publication by
ViroPharma, including any oral presentation or abstract, which includes INS’s
Confidential Information.  Before any such paper is submitted for publication or
an oral presentation is made, ViroPharma shall deliver a complete copy of the
paper or materials for oral presentation to INS at least thirty (30) days prior
to submitting the paper to a publisher or making the presentation.  INS shall
review any such paper and give its comments to ViroPharma within twenty
(20) days of the delivery of such paper to the other Party.  With respect to
oral presentation materials and abstracts, INS shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to ViroPharma with appropriate comments, if any, but in no
event later than twenty (20) days from the date of delivery to INS.  Failure to
respond within such twenty (20) days shall be deemed approval to publish or
present.  If approval is not given or deemed given, ViroPharma may refer the
Dispute in accordance with Section 13.7 for resolution.  Notwithstanding the
foregoing, ViroPharma shall comply with INS’s reasonable request to delete
references to INS’s Confidential Information in any such paper and shall
withhold publication of any such paper or any presentation of same for an
additional sixty (60) days in order to permit the Parties to obtain patent
protection if either Party deems it necessary.  Any publication shall include
recognition of the contributions of the other Party, and the contributions of
Daniel Chain to the Development of Licensed Products,  according to standard
practice for assigning scientific credit, either through authorship or
acknowledgement, as may be appropriate.  For the avoidance of doubt, INS shall
not publish any paper, including any oral presentation or abstract, which
contains Clinical Data or pertains to the results of Clinical trials or other
studies relating to the Licensed Products and or the INS Technology or includes
other Information generated under this Agreement or which includes ViroPharma’s
Confidential Information.
 
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
10.1           Representations, Warranties and Covenants.  Each Party hereby
represents and warrants to the other Party as of the Effective Date as follows:
 
10.1.1.  Corporate Authority.  Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.  This Agreement has been duly executed and delivered
by such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or in equity;
 
 
32

--------------------------------------------------------------------------------

 
 
10.1.2.  Litigation.  There is no pending or, to such Party’s Knowledge,
threatened litigation (and such Party has not received any communication) that
alleges that such Party’s activities related to this Agreement have violated or
that by conducting the activities as contemplated herein such Party would
violate, any of the Patent, Trademark or other intellectual property rights of
any other Person;
 
10.1.3.  Consents and Approvals.  All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained; and
 
10.1.4.  Conflicts.  The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.
 
10.2           Additional Representations, Warranties and Covenants of
ViroPharma.  ViroPharma represents, warrants and covenants to INS that:
 
10.2.1.  (a) ViroPharma is a corporation duly organized and in good standing
under the laws of Delaware and (b) ViroPharma has full power and authority and
the legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as it is contemplated to be conducted
by this Agreement; and
 
10.2.2.  Neither ViroPharma nor any of its Affiliates has been debarred or is
subject to debarment and neither ViroPharma nor any of its Affiliates will use
in any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FDC
Act or who is the subject of a conviction described in such section.  ViroPharma
shall inform INS in writing immediately if it or any Person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of ViroPharma’s Knowledge,
is threatened, relating to the debarment or conviction of ViroPharma or any
Person performing services hereunder.
 
 
33

--------------------------------------------------------------------------------

 
 
10.3           Additional Representations, Warranties and Covenants of INS.  INS
represents, warrants and covenants to ViroPharma that:
 
10.3.1.  Each of Intellect Neurosciences and Intellect USA (a) is a corporation
duly organized and in good standing under the laws of Delaware and (b) has full
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as is
contemplated to be conducted by this Agreement;
 
10.3.2.  Intellect USA is a wholly-owned subsidiary of Intellect
Neurosciences.  Intellect owns all of the issued and outstanding capital stock
of Intellect USA free and clear of all security interests, liens, charges or
encumbrances and Intellect USA has no outstanding options, warrants or rights to
purchase capital stock or other securities of Intellect USA other than the
capital stock of Intellect USA owned by Intellect Neurosciences.  Intellect
Neurosciences has no subsidiaries other than Intellect USA.  Intellect USA has
no subsidiaries other than Intellect Neurosciences (Israel) Ltd.;
 
10.3.3.  Neither INS nor any of its Affiliates has been debarred or is subject
to debarment and neither INS nor any of its Affiliates will use in any capacity,
in connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FDC Act or who is the
subject of a conviction described in such section.  INS shall inform ViroPharma
in writing immediately if it or any Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of INS’s Knowledge, is threatened, relating to the
debarment or conviction of INS or any Person performing services hereunder;
 
10.3.4.  As of the Effective Date: (a)(i) INS Controls the INS Technology and is
entitled to grant the licenses specified herein, (ii) the INS Patents are
subsisting and are not invalid or unenforceable in whole or in part and
(iii) INS’s right, title and interest in and to the INS Technology is free and
clear of any liens, charges and encumbrances; (b) the INS Patents listed on
Schedule 1.47 are being procured from the respective Patent offices in
accordance with Applicable Law; (c) *** actual infringement or threatened
infringement of the INS Patents or any actual misappropriation or threatened
misappropriation of the INS Know-How by any Person; (d)  there are no claims or
litigation that have been brought and INS has no Knowledge of any claims or
litigation that have been threatened by any Person alleging that the INS Patents
are invalid or unenforceable; and (e)  *** Patent or other intellectual property
right Controlled by a Third Party that would be infringed or misappropriated by
ViroPharma’s Exploitation of the Licensed Products in the Territory in the Field
as contemplated hereby;
 
10.3.5.  Intellect USA is the sole and exclusive licensee in and to the INS
Technology Controlled by INS pursuant to the Academic License, and INS is
entitled to make the license grants set forth in Section 2.1
hereof.  Schedule 10.3.5 to this Agreement is complete and accurate in all
respects, including INS’s claim of title to the Academic License;
 
 
34

--------------------------------------------------------------------------------

 
 
10.3.6.  The Asset Transfer Agreement between Mindset Biopharmaceuticals (USA),
Inc. (“Mindset (USA)”) and Intellect Neurosciences, Inc. (now Intellect USA,
Inc.) dated June 22, 2005, and any related assignments (the “Asset Transfer
Agreement”), transferred and assigned to Intellect USA any and all right, title
and interest in and to any OX1 Technology owned or Controlled by Mindset (USA)
and all of its Affiliates, subsidiaries, and predecessors in interest, including
Mindset Ltd., MindGenix, Inc., and Mindset Biopharmaceuticals, Ltd.  INS has
provided ViroPharma with a true and accurate copy of the Asset Transfer
Agreement;
 
10.3.7.  INS has provided ViroPharma a true and complete copy of the Academic
License and all material correspondence between INS and NYU and/or SAMSF;
including each Annual Report (as such term is defined in the Academic License)
provided pursuant to Section 6(c) of the Academic License and any and all
notices required or permitted to be given to INS by NYU and/or SAMSF under the
Academic License, and, (i) the Academic License is in full force and effect in
accordance with its terms; (ii) INS is in compliance in all material respects
with its obligations under the Academic License; (iii) INS has not received
notice that it is in breach of its obligations under the Academic License;
(iv) no term or provision of this Agreement constitutes or gives rise to, or
shall constitute or give rise to, a breach of the Academic License; (vi) INS has
not breached any material term of the Academic License; (vii) other than the
sublicense granted to ViroPharma pursuant to Section 2.1.1(c), INS has not
granted and shall not grant any sublicenses under the Academic License; and
(viii) there is no basis for termination of the Academic License;
 
10.3.8.  Except as explicitly included in the Academic License and in this
Agreement, INS has not made any representation, warranty or covenant to NYU or
SAMSF regarding INS’s, ViroPharma’s or any other Person’s efforts relating to
the Development or Commercialization of Licensed Products;
 
10.3.9.  INS has provided ViroPharma, in a form acceptable to ViroPharma,
written consents from NYU and SAMSF to the sublicense under the Academic License
contemplated by this Agreement, which consents include waivers from NYU and
SAMSF of any past defaults by INS under the Academic License;
 
10.3.10.  All works of authorship and all other materials subject to copyright
protection included in INS Technology are original and were either created by
INS employees or employees of a predecessor in interest to INS within the scope
of their employment or are otherwise works made for hire, or all right, title
and interest in and to such materials have been validly and fully assigned and
transferred to INS;
 
10.3.11.  All rights in all inventions and discoveries, made, developed or
conceived by any employee or independent contractor of INS or of any predecessor
in interest to INS during the course of employment (or other retention) by INS
or any predecessor in interest to INS and relating to or included in INS
Technology have been validly and fully assigned and transferred to INS;
 
 
35

--------------------------------------------------------------------------------

 
 
10.3.12.  INS and its predecessors in interest have worked with *** and its
Affiliates (collectively, “***”) in connection with the manufacture of supplies
for clinical use and testing of OX1, including stability testing, pursuant to
two services agreements (collectively, with other agreements, proposals, and
ancillary documents, the “***”).  In connection with the ***: (a) *** has
manufactured certain physical materials including OX1 for INS and any payments
for such materials have paid in full by INS and INS holds title to such
materials; (b) *** is storing the physical materials manufactured by *** set
forth on Schedule 3.2.2 without charge for the benefit of INS; (c) INS owns all
Information created in connection with the *** and the sole extant deliverable
is one stability report held by *** for which INS shall make payment to ***
promptly following receipt of the up-front payment pursuant to Section 6.1.1
thereby entitling INS to receipt of such report and INS shall deliver such
report to ViroPharma promptly upon receipt; and (d) to the extent that ***
developed any inventions, improvements or know-how in the course of the ***, ***
has retained no interest in such inventions, improvements or know-how, INS is
the sole owner of such inventions, improvements or know-how and such inventions,
improvements or know-how are included in the INS Know-How;
 
10.3.13.  (a) As of the Effective Date, INS has caused any security interest,
lien, charge or encumbrance on any INS securities secured in whole or in part by
INS’s assets, including the INS Technology and INS’s rights under the Academic
License to be discharged and has provided to ViroPharma sufficient documentary
evidence of same; and (b) INS shall not, and shall not permit any Affiliate to,
create any security interest, lien, charge or encumbrance on any part of the INS
Technology, INS’s rights under the Academic License or this Agreement;
 
10.3.14.  All data and other information provided by INS and its agents in
connection with ViroPharma’s due diligence investigation of this transaction
was, to INS’s Knowledge, genuine and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made not misleading;
 
10.3.15.  INS has provided ViroPharma with complete and accurate copies of all
Regulatory Documentation relating to any Licensed Product, including all
Regulatory Documentation filed with or delivered to any Regulatory Authority to
date;
 
10.3.16.  INS has title free and clear of any liens, charges and encumbrances to
the INS Technology and to the Information, including Clinical Data, pre-clinical
data and reports, and materials set forth in Schedules 3.2.1 and 3.2.2;
 
10.3.17.  INS owns all Clinical Data arising from each of the Phase I Clinical
Trials conducted by *** and the sole extant deliverable due from *** is the
final report and associated certifications for the *** for which INS shall make
payment to *** promptly following receipt of the up-front payment pursuant to
Section 6.1.1 thereby entitling INS to receipt of such report and INS shall
deliver such report to ViroPharma promptly upon receipt;
 
 
36

--------------------------------------------------------------------------------

 
 
10.3.18. INS owns all Information arising from the ***, conducted by *** and the
sole extant deliverable due from *** is the final report and any associated
certifications for such study for which INS shall make payment to *** promptly
following receipt of the up-front payment pursuant to Section 6.1.1 thereby
entitling INS to receipt of such report and INS shall deliver such report to
ViroPharma promptly upon receipt; and
 
10.3.19. INS owns all Information arising from the *** conducted by an affiliate
of *** and the sole extant deliverable due from such affiliate of *** is the
final report for the twenty-four month pull conducted by such affiliate of ***
for which INS is entitled to receipt and INS shall deliver such report to
ViroPharma promptly upon receipt.
 
10.4           Offset.
 
10.4.1.  If and to the extent that INS breaches any of the representations,
warranties or covenants set forth in Sections *** and *** and ViroPharma can
take reasonable action to remedy such breach and restore ViroPharma to the
position it would have been in had such INS breach not occurred and receive the
full benefit of the bargain hereunder, then ViroPharma shall have the right, in
addition to any other rights or remedies ViroPharma may have under this
Agreement, to take such action and offset all reasonable payments to third
parties related to such remedy, including attorneys’ fees, from any amounts due
from ViroPharma to INS under this Agreement, provided that ViroPharma complies
with the provisions of Section 10.4.2 when it exercises such rights.
 
10.4.2.  If and to the extent that ViroPharma indemnifies any Academic
Indemnitee pursuant to Section 11.1.2 for Academic Losses arising as a result of
or relating to INS’s action or omission under the Academic License, then
ViroPharma shall have the right, in addition to any other rights or remedies
ViroPharma may have under this Agreement, to offset all payments to such
Academic Indemnitee, in addition to ViroPharma’s reasonable attorneys’ fees,
from any amounts due from ViroPharma to INS under this Agreement, provided that
ViroPharma complies with the provisions of Section 10.4.3 when it exercises such
rights.
 
10.4.3.  Upon a determination by ViroPharma that it wishes to exercise the
rights set forth in Section 10.4.1 or 10.4.2, ViroPharma shall, prior to the
exercise of such rights: (a) provide INS with thirty (30) days’ prior written
notice of ViroPharma’s determination to exercise its right to offset and a
reasonably detailed calculation thereof; (b) prior to or during such thirty (30)
day period consult with INS, to the extent that INS makes itself reasonably
available, in good faith for the purpose of trying to resolve any dispute or
incident relating thereto; and, only with respect to the rights set forth in
Section 10.4.1, (c) prior to or during such thirty (30) day period, unless
waived in writing by INS, initiate litigation against INS alleging breach of any
of the representations, warranties and/or covenants set forth in Sections ***
and/or *** as applicable; and provided further, that the Parties shall have the
right to take the actions set forth in this Section 10.4 notwithstanding the
provisions of Section 13.7.  In the event that INS disputes a proposed offset
amount and such proposed offset amount remains in dispute following good faith
consultation, ViroPharma shall reduce the next payments due under this Agreement
by an amount not to exceed the amount so disputed and pay such disputed amount
into an escrow account pursuant to an agreement with an escrow agent unrelated
to either Party and reasonably chosen by ViroPharma with instructions to dispose
of the escrowed funds according to the final order resulting from the judicial
proceeding thereon, or as subsequently agreed to by the Parties.
 
 
37

--------------------------------------------------------------------------------

 
 
10.5           Disclaimer of Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTIONS 10.1, 10.2 AND 10.3, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR GRANTS ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.  WITHOUT LIMITING THE FOREGOING,
INS MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUITABILITY OF
ANY MATERIALS FOR USE IN CLINICAL TRIALS.
 
ARTICLE 11
INDEMNIFICATION
 
11.1           Indemnification by ViroPharma.
 
11.1.1.  ViroPharma shall indemnify INS, its Affiliates and their respective
directors, officers, employees and agents, and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, costs, fees
and expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) in connection with any and all suits, actions, investigations, claims
or demands of Third Parties (collectively, “Third Party Claims”) arising from or
occurring as a result of:  (a) the breach by ViroPharma, its Sublicensees or any
of its or their respective Affiliates of any representation, warranty, covenant,
undertaking or other term contained in this Agreement; (b) the negligence or
willful misconduct on the part of ViroPharma, its Sublicensees or any of its or
their respective Affiliates in performing its or their obligations under this
Agreement; or (c) the Exploitation by ViroPharma, its Sublicensees or any of its
or their respective Affiliates of the Licensed Products, except in each case
((a), (b) and (c)) for those Losses for which INS has an obligation to indemnify
ViroPharma pursuant to Section 11.2 hereof, as to which Losses each Party shall
indemnify the other to the extent of their respective responsibility for the
Losses; provided, however, that ViroPharma shall not be obligated to indemnify
INS for any Losses to the extent that such Losses arise as a result of
negligence or willful misconduct on the part of INS or any of its Affiliates or
Sublicensees.
 
11.1.2.  In addition, ViroPharma shall indemnify NYU and SAMSF and their
trustees, officers, medical and professional staff, employees, students and
agents and their respective successors, heirs and assigns (the “Academic
Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) (“Academic Losses”)
incurred or imposed upon the Academic Indemnitees, as provided in the Academic
License, substituting ViroPharma for INS under the Academic License, mutatis
mutandis, with respect for such indemnification obligations, it being
acknowledged and agreed, that ViroPharma shall not be obligated to indemnify NYU
or SAMSF for any Academic Losses for which INS has responsibility under the
applicable Academic License or otherwise to the extent that such Academic Losses
arise out of or relate to (a) events or circumstances that occurred prior to the
Effective Date, or (b) actions or omissions of INS, or its Affiliates or
licensees or sublicensees, taken or omitted to be taken under the Academic
License that are independent from this Agreement, including any exploitation of
any University Research Technology (as such term is defined in the Academic
License) that is outside the scope of this Agreement and the exclusive
sublicense granted by INS to ViroPharma under Section 2.1(c) of this Agreement,
including, for the avoidance of doubt, the *** and/or *** of the ***.
 
 
38

--------------------------------------------------------------------------------

 
 
11.2           Indemnification by INS.  INS shall indemnify ViroPharma, its
Affiliates and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of:  (a) the breach by INS, its licensees or its sublicensees or any of
its or their respective Affiliates of any representation, warranty, covenant,
undertaking or other term contained in this Agreement; (b) the negligence or
willful misconduct on the part of INS, its licensees or its sublicensees or any
of its or their respective Affiliates in performing its or their obligations
under this Agreement; and/or (c) any actions or omissions of INS, or its
Affiliates or licensees or sublicensees, taken or omitted to be taken under the
Academic License that are independent from this Agreement, including any
exploitation of any University Research Technology (as such term is defined in
the Academic License) that is outside the scope of this Agreement and the
exclusive sublicense granted by INS to ViroPharma under Section 2.1(c) of this
Agreement, including, for the avoidance of doubt, the possible development
and/or exploitation of the compound melatonin, except in each case ((a) and (b))
for those Losses for which ViroPharma has an obligation to indemnify INS
pursuant to Section 11.1 hereof, as to which Losses each Party shall indemnify
the other to the extent of their respective responsibility for the Losses;
provided, however, that INS shall not be obligated to indemnify ViroPharma for
any Losses to the extent that such Losses arise as a result of negligence or
willful misconduct on the part of ViroPharma or any of its Affiliates or
Sublicensees.
 
11.3           Notice of Claim.  All indemnification claims in respect of a
Party, its Affiliates or their respective directors, officers, employees and
agents shall be made solely by such Party to this Agreement (the
“Indemnified Party”).  The Indemnified Party shall give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification under Section 11.1 or 11.2, but in no event shall the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time).  The Indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.
 
 
39

--------------------------------------------------------------------------------

 
 
11.4           Control of Defense.  Except as may be otherwise provided in the
Academic License with respect to indemnification of NYU or SAMSF, the defense of
any Third Party Claim shall be conducted as follows:
 
11.4.1.  Control by Indemnifying Party.  At its option, the indemnifying Party
may assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the indemnifying Party’s receipt
of an Indemnification Claim Notice.  The assumption of the defense of a Third
Party Claim by the indemnifying Party shall not be construed as an
acknowledgment that the indemnifying Party is liable to indemnify the
Indemnified Party in respect of the Third Party Claim, nor shall it constitute a
waiver by the indemnifying Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification.  Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party.  In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 11.4.2, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party
Claim.  In the event that it is ultimately determined that the indemnifying
Party is not obligated to indemnify, defend or hold harmless the Indemnified
Party from and against the Third Party Claim, the Indemnified Party shall
reimburse the indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) and any Third Party Claims incurred by the
indemnifying Party in its defense of the Third Party Claim.
 
11.4.2.  Right to Participate in Defense.  Without limiting Section 11.4.1
above, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 11.4.1 (in which case the Indemnified Party shall
control the defense) or (c) the interests of the indemnitee and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles.
 
11.4.3.  Settlement.  With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that shall not
result in the Indemnified Party’s becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the Indemnified Party in any
manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem
appropriate.  With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 11.4.1, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed).  The indemnifying Party shall not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party.  Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall, and the Indemnified Party shall ensure that no
indemnitee shall, admit any liability with respect to or settle, compromise or
discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld or delayed.
 
 
40

--------------------------------------------------------------------------------

 
 
11.4.4.  Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making indemnitees, employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.
 
11.4.5.  Expenses.  Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
 
11.5           Limitation on Damages and Liability.  EXCEPT IN CIRCUMSTANCES OF
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR SUBLICENSEES (OR WITH
RESPECT TO VIROPHARMA, ITS DISTRIBUTORS) OR WITH RESPECT TO THIRD PARTY CLAIMS
UNDER SECTION 11.1 OR 11.2, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR LOST
PROFITS, MILESTONES OR ROYALTIES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A) THE DEVELOPMENT,
MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCTS UNDER THIS AGREEMENT, (B) THE
USE OF OR REFERENCE TO THE PATENTS, KNOW-HOW OR REGULATORY DOCUMENTATION
LICENSED HEREUNDER OR (C) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE
PROVISIONS OF THIS AGREEMENT.
 
 
41

--------------------------------------------------------------------------------

 
 
11.6           Insurance.  Each Party shall maintain, at its sole cost and
expense, an adequate liability insurance or self-insurance program (including
product liability insurance) to protect against potential liabilities and risk
arising out of activities to be performed under this Agreement and any agreement
related hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the pharmaceutical industry
generally for the activities to be conducted by such Party under this
Agreement.  Such liability insurance or self-insurance program shall insure
against all types of liability, including personal injury, physical injury or
property damage arising out of the Exploitation of a Licensed
Product.  ViroPharma shall designate INS as an additional insured under its
applicable insurance policies and shall provide INS with a certificate of
insurance evidencing such coverage.  For such time as a sublicense of rights
under the Academic License exists hereunder, ViroPharma will further comply with
the insurance obligations of the Academic License, substituting ViroPharma for
INS, mutatis mutandis, with respect to such obligations.  This Section 11.6
shall not create any limitation on a Party’s liability to the other under this
Agreement.
 
ARTICLE 12
TERM AND TERMINATION
 
12.1           Term.  This Agreement shall become effective on the Effective
Date and, unless earlier terminated pursuant to Section 12.2, 12.3 or 12.4
hereof, shall continue on a Licensed Product-by-Licensed Product and
country-by-country basis until the expiration of the last royalty obligation
with respect to such Licensed Product in such country pursuant to Sections 6.2.1
and 6.2.2.
 
12.2           Termination for Material Breach.  Any material failure by a Party
(the “Breaching Party”) to comply with any of its material obligations contained
in this Agreement shall entitle the Party not in default to give to the
Breaching Party written notice specifying the nature of the default, requiring
the Breaching Party to make good or otherwise cure such default, and stating its
intention if such default is not cured to terminate this Agreement.  If such
default is not cured within *** days after the receipt of such notice (or, if
such default cannot be cured within such *** day period, if the Breaching Party
does not commence actions to cure such default within such period and thereafter
diligently continue such actions or if such default is not otherwise cured
within *** days after the receipt of such notice, except in the case of a
payment default, as to which the Breaching Party shall have only a *** day cure
period, provided, however, that such *** day cure period shall be stayed with
respect to any portion of any payment default subject to a Dispute), the Party
not in default shall be entitled, on written notice to the Breaching Party,
without prejudice to any other rights conferred on it by this Agreement, and in
addition to any other remedies available to it at law or in equity, to terminate
this Agreement in its entirety.
 
 
42

--------------------------------------------------------------------------------

 
 
12.3           Other Termination by ViroPharma.  If ViroPharma determines, in
its sole and absolute discretion, that it is not feasible or desirable to pursue
the Development or Commercialization of Licensed Products contemplated by this
Agreement, including (without thereby in any way limiting ViroPharma’s sole and
absolute discretion) for scientific, technical, regulatory or commercial reasons
(including safety or efficacy reasons), reasons relating to the present or
future marketability or profitability of such Licensed Products, or reasons
relating to the identity of any successor to INS or relations between ViroPharma
and any such successor, then ViroPharma may, by written notice to INS, terminate
this Agreement in its entirety upon *** days’ prior written notice to INS.
 
12.4           Termination Upon Insolvency.  Either Party may terminate this
Agreement if, at any time, the other Party shall (a) file in any court or agency
pursuant to any statute or regulation of any state, country or jurisdiction a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of such other Party or of its
assets, (b) propose a written agreement of composition or extension of its debts
outside the ordinary course of its business, (c) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within sixty (60) days after the filing thereof, (d) propose or
be a party to any dissolution or liquidation, (e) make an assignment for the
benefit of its creditors, or (f) admit in writing its inability generally to
meet its obligations as they fall due in the general course.
 
12.5           Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by INS or ViroPharma are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code.  The Parties agree that the Parties, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code.  The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party under the United States Bankruptcy
Code, the Party hereto that is not a party to such proceeding shall be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party’s possession, shall be promptly
delivered to it (a) following any such commencement of a bankruptcy proceeding
upon the non-subject Party’s written request therefor, unless the Party subject
to such proceeding continues to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.
 
 
43

--------------------------------------------------------------------------------

 
 
12.6           Licenses and Assignments Upon Termination (but Not
Expiration).  Except as provided below in this Section 12.6, upon any
termination of this Agreement:
 
12.6.1.  the licenses granted by INS to ViroPharma under Section 2.1 shall
terminate in their entirety;
 
12.6.2.  Except with respect to ViroPharma’s termination of this Agreement under
Section 12.2, ViroPharma shall, and does hereby, grant, and shall cause its
Sublicensees and its and their respective Affiliates to so grant, to INS,
subject to any agreement existing as of the Effective Date between ViroPharma
and any Third Party governing the ViroPharma Technology, an exclusive,
perpetual, irrevocable, worldwide, royalty-bearing (solely as provided in
Section 12.7.6) license, with the right to grant sublicenses through multiple
tiers of sublicensees, without the consent of ViroPharma, under the ViroPharma
Technology to Exploit the Licensed Products for all purposes; and
 
12.6.3.  Subject to any agreement existing as of the Effective Date between
ViroPharma and any Third Party governing the ViroPharma Technology, ViroPharma
shall, and does hereby, and shall cause its Sublicensees and its and their
respective Affiliates to, transfer, convey, assign and deliver to INS, and INS
hereby accepts, all right, title and interest in and to, (a) the Licensed
Products, including any related Information and inventions, and any Improvements
with respect thereto (including ViroPharma Know-How and all material aspects of
Confidential Information Controlled by ViroPharma as of the date of termination
with respect to the Licensed Products), (b) any Regulatory Authorizations and
related Regulatory Documentation and correspondence with Regulatory Authorities
with respect to any Licensed Product, (c) any Product Trademarks, any other
Trademarks (including any goodwill associated therewith), any generic names and
any domain names incorporating the same that were used by, or developed for use
by, ViroPharma in connection with any Licensed Product and (d) to the extent
requested by INS in writing, any agreements with any Third Parties with respect
to any Licensed Product (including agreements with contract research
organizations, clinical sites and investigators).
 
12.7           Additional Consequences of Termination.
 
12.7.1.  Sale of Inventory.  In the event of any termination of this Agreement,
ViroPharma may continue to sell its existing inventories and any work-in-process
of Licensed Products until the occurrence of either:  (a) ViroPharma’s
completion of the transfer of all Regulatory Authorizations and related
Regulatory Documentation for Licensed Products and completion of performance
under all then-existing contracts with Third Parties for the marketing, sale or
manufacture of Licensed Products, or (b) INS’s directing ViroPharma to halt all
sales of Licensed Products by written notice.  If either such event occurs prior
to the sale of all of ViroPharma’s inventories and work-in-process of Licensed
Products and the performance by ViroPharma of its obligations under such Third
Party contracts, then ViroPharma shall ***, and INS shall *** and *** and ***,
and thereafter ***.
 
 
44

--------------------------------------------------------------------------------

 
 
12.7.2.  Return of INS Materials and Information.  Except as reasonably required
for the exercise of its rights under the last sentence of Section 6.2.2, upon
the expiration or any termination of this Agreement, ViroPharma, at the request
of INS, shall return or, at the election of ViroPharma, use reasonable efforts
to destroy, and thereafter provide to INS written certification evidencing such
destruction, all data, files, records and other materials in its possession or
control relating to the INS Technology, or containing or comprising INS’s
Information and inventions or other Confidential Information (except one copy of
which may be retained solely for archival purposes) with respect to the
terminated Licensed Product(s).
 
12.7.3.  Effect of Termination on Sublicenses Granted by ViroPharma.  In the
event that this Agreement is terminated pursuant to this Article 12, INS will
grant to each Sublicensee a license of the same rights under this Agreement
conferred on the Sublicensee by the sublicense agreement on substantially those
same terms and conditions as are contained in the applicable sublicense
agreement, including the financial terms contained therein, provided that, at
such time the Sublicensee is not in material breach of the applicable sublicense
agreement; and further provided that INS shall not be obligated to provide
Development or any other support, including financial support, to any
Sublicensee.  Notwithstanding the foregoing, until such license is granted by
INS, each sublicense entered into by ViroPharma or any of its Affiliates with a
Sublicensee pursuant to Section 2.2 shall survive the termination of this
Agreement, except to the extent that any such Sublicensee under any such
sublicense agreement is in material breach of this Agreement or such sublicense
agreement, in which case INS shall have the right to terminate any such
sublicense agreement; and further provided that while such sublicense is in
effect, to the extent that ViroPharma has agreed under such sublicense to
provide Development or other support, including financial support, to any such
Sublicensee, such support obligations shall be suspended until such license is
granted by INS.  Notwithstanding any provision to the contrary, any sublicense
agreement entered into by ViroPharma with any of its Affiliates shall terminate
upon the termination of this Agreement.
 
12.7.4.  Milestone Payments; Royalties.  Following any termination of this
Agreement, ViroPharma shall not be responsible for (a) any milestone payments
for milestone events that are achieved under Section 6.1.2 following the
effective date of such termination or (b) any royalty payments that accrue under
Section 6.2 following the effective date of such termination, except in each
case ((a) and (b)) with respect to any sales of Licensed Products made by
ViroPharma, either itself or through an Affiliate, Sublicensee or Sublicensee’s
Affiliate, pursuant to Section 12.7.1.
 
12.7.5.  Assistance.  Without limiting INS’s rights under other provisions of
this Article 12, in the event of any termination of this Agreement, ViroPharma
shall, and shall cause its Sublicensees and its and their respective Affiliates
to, at the request and expense of INS, provide INS with such assistance as is
reasonably necessary to effectuate a smooth and orderly transition of any such
Development, Commercialization and other Exploitation activities, including any
ongoing Clinical Trials, to INS or its designee so as to minimize any disruption
of such activities.
 
 
45

--------------------------------------------------------------------------------

 
 
12.7.6.  Royalties to ViroPharma.  In consideration of the license rights
granted by ViroPharma to INS under this Article 12 and the assignment of
Regulatory Authorizations and related Regulatory Documentation as contemplated
by this Article 12, INS shall pay to ViroPharma for each Licensed Product sold
by INS, its (sub)licensees or its or their respective Affiliates anywhere in the
world a royalty of *** (***) of Net Sales (substituting INS for ViroPharma in
the definition thereof) during each full or partial Calendar Year following
termination of this Agreement; provided, however, that INS’s obligation to pay
royalties under this Section 12.7.6 shall terminate after the aggregate
royalties paid under this Section 12.7.6 shall equal the sum of (a) all payments
made by ViroPharma and its Sublicensees pursuant to Sections 6.1.1 (Up-Front
Payment), 6.1.2 (Milestone Payments), and 6.2 (Royalties) prior to termination
of this Agreement and (b) all documented Development expenses incurred by
ViroPharma, its Affiliates or Sublicensees in connection with the Development of
Licensed Product prior to termination of this Agreement.  Subject to the
royalties for which provision is made in the preceding sentence, such Net Sales
shall be the absolute property of INS.  The royalties contemplated by this
Section 12.7.6 shall be payable by INS to ViroPharma in accordance with the
provisions of Sections 6.2.4, 6.2.5, and 6.2.6, mutatis mutandis and
Section 13.18.
 
12.7.7.  Accrued Rights.  Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration.  Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
 
12.7.8.  Survival.  Without limiting the foregoing, Sections 2.3, 6.2.2, 6.3,
6.4, 6.5, 7.1, Article 8 (in respect of Licensed Product sold prior to the
expiration or termination of this Agreement or pursuant to Section 12.7.1),
Article 9, Sections 10.4 and 10.5, Article 11, this Article 12, and
Sections 13.3, 13.4, 13.5, 13.6, 13.7, 13.8, 13.9, 13.10, 13.11, 13.12, 13.13,
13.14, 13.15, 13.18, 13.19 and 13.20 of this Agreement shall survive the
termination or expiration of this Agreement for any reason.
 
ARTICLE 13
MISCELLANEOUS
 
13.1           Force Majeure.  Neither Party shall be held liable or responsible
to the other Party or be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement (other than an obligation to make payments) when such failure or delay
is caused by or results from events beyond the reasonable control of the
non-performing Party, including fires, floods, earthquakes, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), terrorist acts, insurrections, riots, civil commotion, strikes, lockouts
or other labor disturbances (whether involving the workforce of the
non-performing Party or of any other Person), acts of God or acts, omissions or
delays in acting by any governmental authority.  The non-performing Party shall
notify the other Party of such force majeure within thirty (30) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.  In the
event that such force majeure event lasts for more than ninety (90) days, such
suspension of performance shall be deemed a material breach of this Agreement
and such other Party shall have the right to terminate this Agreement pursuant
to Section 12.2.
 
 
46

--------------------------------------------------------------------------------

 
 
13.2           Change in Control.
 
13.2.1.  Either Party (or its successor) shall provide the other Party with
written notice of any Change in Control of such Party within two (2) Business
Days following the closing date of such transaction.
 
13.2.2.  In the event the Change in Control of INS or Acquisition involving INS
involves a Competitor, will result in INS controlling, being controlled by, or
being under common control with a Competitor, or will result in INS or any
Person controlling, controlled by, or under common control with INS being
involved in the Exploitation of (a) any pharmaceutical or biological
composition, preparation or other type of product (including any
over-the-counter product) that (i) contains OX1 (including any such product that
contains OX1 together with one or more other ingredients (which may be either
combined in a single formulation or bundled with separate formulations but sold
as one product)) and/or (ii) is Developed for any Listed Orphan Indication,
and/or (b) any *** or *** that contains OX1 (including any such product that
contains OX1 together with one or more other ingredients (which may be either
combined in a single formulation or bundled with separate formulations but sold
as one product)), then ViroPharma shall have the right, in its sole and absolute
discretion, by written notice delivered to INS (or its successor) at any time
during the one hundred eighty (180) days following the written notice
contemplated by Section 13.2.1, to *** of *** for *** to *** of *** to *** by
*** for the ***.  For clarity, all other provisions of this Agreement shall
remain in full force and effect.
 
13.3           Export Control.  This Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States or other countries that may be imposed on related to the Parties
from time to time.  Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
 
 
47

--------------------------------------------------------------------------------

 
 
13.4           Assignment.  Without the prior written consent of the other Party
hereto, neither Party shall sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party may, without such consent, assign or transfer this
Agreement or any of its rights and obligations hereunder to (a) an Affiliate of
such Party; or (b) to any Third Party with which it merges or consolidates, or
to which it transfers all or substantially all of its assets to which this
Agreement relates if in any such event (i) the assigning Party (provided that it
is not the surviving entity) remains jointly and severally liable with the
relevant Affiliate or Third Party assignee under this Agreement, and (ii) the
relevant Affiliate assignee, Third Party assignee or surviving entity assumes in
writing all of the assigning Party’s obligations under this Agreement.  Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect.  All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of INS or ViroPharma, as the case may be.  In the event either Party
seeks and obtains the other Party’s consent to assign or delegate its rights or
obligations to another party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement.  Notwithstanding
any provision in this Agreement to the contrary, there shall be no limitation or
restriction on any assignment by ViroPharma of its rights under this Agreement
as collateral to a lender or financing or funding source or on any subsequent
assignment by such assignee.
 
13.5           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.  To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.
 
13.6           Governing Law, Jurisdiction, Venue and Service.
 
13.6.1.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.
 
 
48

--------------------------------------------------------------------------------

 
 
13.6.2.  Jurisdiction.  Subject to Sections 13.7 and 13.11, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement, and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts.  The Parties irrevocably and
unconditionally waive their right to a jury trial.
 
13.6.3.  Venue.  The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of the State of New York or in the United States District Court for
the Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
 
13.6.4.  Service.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 13.8 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.
 
13.7           Dispute Resolution.
 
13.7.1.  General.  Except as provided in Section 10.4, if a dispute arises
between the Parties in connection with or relating to this Agreement or any
document or instrument delivered in connection herewith (a “Dispute”), then
either Party shall have the right to refer such Dispute to the chief executive
officers of the Parties (or their designees) who shall confer for attempted
resolution of the Dispute by good faith negotiations during a period of thirty
(30) Business Days.  Any final decision mutually agreed to by such officers
shall be conclusive and binding on the Parties.  In the event the chief
executive officers are not able to resolve such Dispute within such thirty
(30) Business Day period, then either of such officers may request, within five
(5) Business Days after the expiration of such period, that the Parties attempt
non-binding mediation of any such Dispute for a period not to exceed thirty (30)
Business Days.  Upon any such request, the Parties shall participate in good
faith in such non-binding mediation.  If the Dispute remains unresolved after
such thirty (30)-Business Day mediation period, or if neither of such
representatives so requests such non-binding mediation, then except as provided
in Sections 13.7.2 and 13.18.3 and with respect to any matter for which consent
or approval is assigned to the Parties jointly, either Party may, by written
notice to the other Party, initiate litigation for resolution of such Dispute.
 
13.7.2.  Interim Relief.  Notwithstanding anything herein to the contrary,
nothing in this Section 13.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party.  This Section 13.7.2 shall be
specifically enforceable.
 
 
49

--------------------------------------------------------------------------------

 
 
13.8           Notices.
 
13.8.1.  Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 13.8.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 13.8.  Such Notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 13.8 is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their obligations under the terms of this Agreement.
 
13.8.2.  Address for Notice.
 

 
If to INS, to:
Intellect Neurosciences Inc
45 West 36th Street
3rd Floor
New York, NY 10018
Attention:  Daniel G. Chain, Ph.D., Chairman & CEO
Fax:  (212) 448 9600
 
 
with a copy (which shall not constitute notice) to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention:  Joel Papernik, Esquire
Facsimile:  (212) 983-3115
 

 
 
50

--------------------------------------------------------------------------------

 
 

 
If to ViroPharma, to:
ViroPharma Incorporated
730 Stockton Drive
Exton, Pennsylvania  19341
Attention:  J. Peter Wolf, General Counsel
Facsimile:  (610) 458-7380
 
 
with a copy (which shall not constitute notice) to:
DLA Piper LLP (US)
The Marbury Building
6225 Smith Avenue
Baltimore, MD 21209
Attention:  Howard S. Schwartz, Esq.
Facsimile:  (410) 580-3251
 

13.9           Entire Agreement; Modifications.  This Agreement, together with
the Schedules and Exhibits attached hereto, sets forth and constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby.  Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein.  No
amendment, modification, release or discharge shall be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.
 
13.10           English Language.  This Agreement shall be written and executed
in, and all other communications under or in connection with this Agreement
shall be in, the English language.  Any translation into any other language
shall not be an official version thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.
 
13.11           Equitable Relief.  The Parties acknowledge and agree that the
restrictions set forth in Section 2.5, Article 7 and Article 9 are reasonable
and necessary to protect the legitimate interests of the other Party and that
such other Party would not have entered into this Agreement in the absence of
such restrictions, and that any breach or threatened breach of any provision of
Section 2.5, Article 7 or Article 9 may result in irreparable injury to such
other Party for which there will be no adequate remedy at law.  In the event of
a breach or threatened breach of any provision of Section 2.5, Article 7 and
Article 9, the non-breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity.  Both Parties agree to
waive, to the maximum extent permitted by Applicable Law, any requirement that
the other (a) post a bond or other security as a condition for obtaining any
such relief and (b) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy.  Nothing in
this Section 13.11 is intended, or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 
 
13.12           Waiver and Non-Exclusion of Remedies.  Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver shall be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition.  The waiver by either Party hereto of any right hereunder or of
the failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
 
13.13           No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they shall
not be construed as conferring any rights on any other Persons.
 
13.14           Further Assurance.  Each Party shall duly execute and deliver,
or cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.
 
13.15           Relationship of the Parties.  It is expressly agreed that INS,
on the one hand, and ViroPharma, on the other hand, shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency.  Neither INS, on the one
hand, nor ViroPharma, on the other hand, shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party to do so, such consent not to be unreasonably withheld or
delayed.  All persons employed by a Party shall be employees of such Party and
not of the other Party and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party.
 
13.16           Performance by Affiliates.  Each of INS and ViroPharma
acknowledges that certain obligations under this Agreement may be performed by
Affiliates of INS and ViroPharma.  Each of INS and ViroPharma guarantees
performance of this Agreement by any of its Affiliates.
 
 
52

--------------------------------------------------------------------------------

 
 
13.17           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by scanned and electronically or facsimile transmitted signatures and
such signatures shall be deemed to bind each Party hereto as if they were
original signatures.
 
13.18           Payments; Audits.
 
13.18.1.  Interest on Late Payments.  If any payment due to a Party under this
Agreement is not paid when due, then the owing Party shall pay interest thereon
(before and after any judgment) at an annual rate (but with interest accruing on
a daily basis) equal to the lesser of (a) the prime rate as reported on the
first Business Day of each month such payment is overdue in The Wall Street
Journal, Eastern Edition, plus *** percentage points, and (b) the maximum rate
permitted by Applicable Law.  Interest payable under this Section 13.18.1 shall
run from the day following the date upon which payment of the relevant principal
sum became due through the date of payment thereof in full together with such
interest.
 
13.18.2.  Audit.  Each Party shall have the right to have an independent
certified public accounting firm of internationally recognized standing, and
reasonably acceptable to the other Party, provided with access by such other
Party during normal business hours, and upon reasonable prior written notice, to
examine only those records of such other Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
Calendar Year ending not more than three (3) years prior to the auditing Party’s
request, the correctness or completeness of any payment made under this
Agreement.  Such examinations may not (a) be conducted more than once in any ***
period (unless a previous audit during such *** period revealed an underpayment
with respect to such period or the audited Party restates or revises such books
and records for such period) or (b) be repeated for any Calendar Year.  Results
of such audit shall (i) be (A) limited to information relating to the Licensed
Products, (B) made available to both Parties in writing and (C) subject to
Article 10 and (ii) not reveal any specific information of the audited Party to
the auditing Party other than (A) whether the audited Party is in compliance
with its payment obligations under this Agreement and (B) the amount of any
additional payment owed to the auditing Party or excess payment reimbursable to
the audited Party.  Except as provided below, the cost of this examination shall
be borne by the auditing Party, unless the audit reveals a variance of more than
five percent (5%) from the reported amounts, in which case the audited Party
shall bear the cost of the audit.  Unless disputed pursuant to Section 13.18.3,
if such audit concludes that additional payments were owed or that excess
payments were made during such period, the audited Party shall pay the
additional amounts, with interest from the date originally due as provided in
Section 13.18.1, or the auditing Party shall reimburse such excess payments,
with interest from the date of original payment as provided in Section 13.18.1,
within sixty (60) days after the date on which such auditor’s written report is
delivered to the Parties.
 
13.18.3.  Audit Dispute.  In the event of a Dispute of any audit under
Section 13.18.2, INS and ViroPharma shall work in good faith to resolve the
disagreement.  If the Parties are unable to reach a mutually acceptable
resolution of any such Dispute within thirty (30) days, the Dispute shall be
resolved in accordance with Section 13.7.
 
 
53

--------------------------------------------------------------------------------

 
 
13.18.4.  Confidentiality.  The receiving Party shall treat all information
subject to review under this Section 13 in accordance with the confidentiality
provisions of Article 10.
 
13.19           References.  Unless otherwise specified, (a) references in this
Agreement to any Article, Section, Schedule or Exhibit shall mean references to
such Article, Section, Schedule or Exhibit of this Agreement, (b) references in
any section to any clause are references to such clause of such section and
(c) references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto.
 
13.20           Construction.  Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (and/or).  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The term “including” as used herein shall mean including,
without limiting the generality of any description preceding such term.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.
 
[The remainder of this page has been intentionally left blank.]
 
 
54

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date first written above.
 
 
Intellect Neurosciences, Inc.
 
 
By:  /s/ Daniel Chain
 
Name:  Daniel Chain
 
Title:  Chairman & CEO
     
Intellect USA, Inc.
 
 
By:  /s/ Daniel Chain
 
Name:  Daniel Chain
 
Title:  Chairman & CEO
 

 
 
[Signature Page to License Agreement]

--------------------------------------------------------------------------------

 
 
ViroPharma Incorporated
 
By:  /s/ Vincent J. Milano
 
Name:  Vincent J. Milano
 
Title:  CEO
 
 

 
 
[Signature Page to License Agreement]

--------------------------------------------------------------------------------

 
 
Schedule 1.47
 
INS Patents
 
COUNTRY
F&R Reference
TYPE
FILE
SERIALNO
ISSUE
PATENTNO
STATUS
 
***
               
***
                 
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
                       
COUNTRY
F&R Reference
TYPE
FILE
SERIALNO
ISSUE
PATENTNO
STATUS
***
               
***
                 
***
***
***
***
***
***
     
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
     
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***

 
 
Schedule 1.47 Page 1

--------------------------------------------------------------------------------

 
 

 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
     
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
     
***
***
***
***
***
***
     
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
   

 
 
Schedule 1.47 Page 2

--------------------------------------------------------------------------------

 
 
Schedule 3.2.1
 
Transferred Technology
 
INS shall, *** after the Effective Date, provide to ViroPharma, in such form and
format as ViroPharma may reasonably request, all *** and *** from or relating
to:
 
***
 
 
 
 
Schedule 3.2.1, Page 1

--------------------------------------------------------------------------------

 
 
Schedule 3.2.2
 
Transferred Materials
 
***, including the following:
 
***. 


***, including the following:
 
***
 
 
 
 
Schedule 3.2.2, Page 1

--------------------------------------------------------------------------------

 
 
Schedule 10.3.5
 
INS History and Academic License Chain of Title
 
In February 1997, Dr. Daniel Chain formed Mindset Limited (“Mindset BVI”), a
British Virgin Islands corporation.
 
On August 10, 1998, Mindset BVI acquired the NYU License and SAMSF License.
 
In July 1999, Dr. Chain founded Mindset Biopharmaceuticals USA, Inc., a Delaware
corporation (“Mindset USA”), and Mindset Ltd., an Israeli corporation, as a
wholly-owned subsidiary of Mindset USA (“Mindset Israel”).
 
In December, 2001 MPM Capital, a private equity fund, and Clal Biotechnology
Industries (“CBI”) signed final agreements to invest a total of $15 million in
Mindset USA.
 
In 2001, Dr. Chain founded MindGenix Inc., a contract drug testing company, as a
subsidiary of Mindset USA.  MindGenix performed contract testing of drugs in an
Alzheimer’s transgenic mouse model for third-party pharmaceutical companies and
for Mindset USA/Mindset Israel.
 
In September 2002, Mindset BVI entered into amendments to the NYU License and
SAMSF License, which, among other things, assigned the licenses to Mindset USA.
 
Intellect Neurosciences, Inc. was incorporated in Delaware on April 25, 2005
under the name Eidetic Biosciences, Inc. and changed its name to Mindset
Neurosciences, Inc. on April 28, 2005, to Lucid Neurosciences, Inc. on May 17,
2005 and to Intellect Neurosciences, Inc. on May 20, 2005.
 
Effective June 23, 2005, Intellect entered into an agreement (the “Asset
Transfer Agreement”) with Mindset USA. to acquire from Mindset USA certain
intellectual property related assets, including the NYU License and the SAMSF
License, patents, patent applications, trademarks, licenses, know-how inventions
and certain inventories.  The Asset Transfer Agreement included the purchase of
all of Mindset USA’s debt to disinterested creditors and a contribution toward
the settlement of creditors of Mindset Israel including its former employees.
 
Effective June 28, 2005, New York University and University of South Alabama
Medical Science Foundation consented to the assignments of the NYU License and
SAMSF License, respectively, from Mindset USA to Intellect Neurosciences, Inc.
 
In October 2005, Dr. Chain resigned as CEO of Mindset USA and assumed the role
of Chairman & CEO of Intellect Neurosciences, Inc.
 
On January 25, 2007, GlobePan Resources, Inc. (“GlobePan”) entered into an
agreement and plan of merger with Intellect Neurosciences, Inc. and INS
Acquisition, Inc. (“Acquisition Sub”) a wholly-owned Delaware subsidiary of
GlobePan, pursuant to which Acquisition Sub merged with and into Intellect
Neurosciences, Inc., Acquisition Sub ceased to exist and Intellect
Neurosciences, Inc. survived the merger and became the wholly-owned subsidiary
of GlobePan. Intellect Neurosciences, Inc., the surviving entity in the merger,
then changed its name to Intellect USA, Inc. and GlobePan changed its name to
Intellect Neurosciences, Inc.
 
 
 
Schedule 10.3.5, Page 1